 



EXHIBIT 10.1
Published CUSIP Number: 46636HAD9
Revolving Credit CUSIP Number: 46636HAE7
Term Loan CUSIP Number: 46636HAF4
 
CREDIT AGREEMENT
dated as of December 15, 2006
by and among
JACK IN THE BOX INC.,
as Borrower,
the Lenders referred to herein,
as Lenders,
MORGAN STANLEY SENIOR FUNDING, INC.
as Syndication Agent,
BANK OF AMERICA, N.A.,
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A. “RABOBANK INTERNATIONAL,”
NEW YORK BRANCH,
and ROYAL BANK OF CANADA,
as Documentation Agents
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
MORGAN STANLEY SENIOR FUNDING, INC.
as Lead Arranger
and
WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
ARTICLE I
           
DEFINITIONS
           
 
        SECTION 1.1  
Definitions
    1      
 
        SECTION 1.2  
Other Definitions and Provisions
    20      
 
        SECTION 1.3  
Accounting Terms
    20      
 
        SECTION 1.4  
UCC Terms
    20      
 
        SECTION 1.5  
Rounding
    20      
 
        SECTION 1.6  
References to Agreement and Laws
    21      
 
        SECTION 1.7  
Times of Day
    21      
 
        SECTION 1.8  
Letter of Credit Amounts
    21      
 
           
ARTICLE II
           
REVOLVING CREDIT FACILITY
           
 
        SECTION 2.1  
Revolving Credit Loans
    21      
 
        SECTION 2.2  
Swingline Loans
    21      
 
        SECTION 2.3  
Procedure for Advances of Revolving Credit and Swingline Loans
    23      
 
        SECTION 2.4  
Repayment of Revolving Credit and Swingline Loans
    24      
 
        SECTION 2.5  
Permanent Reduction of the Revolving Credit Commitment
    25      
 
        SECTION 2.6  
Termination of Revolving Credit Facility
    25      
 
           
ARTICLE III
           
LETTER OF CREDIT FACILITY
           
 
        SECTION 3.1  
L/C Commitment
    26      
 
        SECTION 3.2  
Procedure for Issuance of Letters of Credit
    26  

i



--------------------------------------------------------------------------------



 



                      Page SECTION 3.3  
Commissions and Other Charges
    27      
 
        SECTION 3.4  
L/C Participations
    27      
 
        SECTION 3.5  
Reimbursement Obligation of the Borrower
    28      
 
        SECTION 3.6  
Obligations Absolute
    29      
 
        SECTION 3.7  
Effect of Application
    30      
 
           
ARTICLE IV
           
TERM LOAN FACILITY
           
 
        SECTION 4.1  
Term Loan
    30      
 
        SECTION 4.2  
Procedure for Advance of Term Loan Draws
    30      
 
        SECTION 4.3  
Repayment of Term Loan
    31      
 
        SECTION 4.4  
Prepayments of Term Loan
    32      
 
           
ARTICLE V
           
GENERAL LOAN PROVISIONS
           
 
        SECTION 5.1  
Interest
    34      
 
        SECTION 5.2  
Notice and Manner of Conversion or Continuation of Loans
    37      
 
        SECTION 5.3  
Fees
    37      
 
        SECTION 5.4  
Manner of Payment
    38      
 
        SECTION 5.5  
Evidence of Debt
    39      
 
        SECTION 5.6  
Adjustments
    40      
 
        SECTION 5.7  
Obligations of Lenders
    40      
 
        SECTION 5.8  
Changed Circumstances
    41      
 
        SECTION 5.9  
Indemnity
    42      
 
        SECTION 5.10  
Increased Costs
    42      
 
        SECTION 5.11  
Taxes
    44      
 
        SECTION 5.12  
Replacement of Lenders
    46  

ii



--------------------------------------------------------------------------------



 



                      Page SECTION 5.13  
Security
    47      
 
           
ARTICLE VI
           
CLOSING; CONDITIONS OF CLOSING AND BORROWING
           
 
        SECTION 6.1  
Closing
    47      
 
        SECTION 6.2  
Conditions to Closing and Initial Extensions of Credit
    47      
 
        SECTION 6.3  
Conditions to All Extensions of Credit
    50      
 
        SECTION 6.4  
Conditions to Delayed Term Loan Draw
    51      
 
           
ARTICLE VII
           
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
           
 
        SECTION 7.1  
Representations and Warranties
    51      
 
        SECTION 7.2  
Survival of Representations and Warranties, Etc.
    58      
 
           
ARTICLE VIII
           
FINANCIAL INFORMATION AND NOTICES
           
 
        SECTION 8.1  
Financial Statements and Projections
    59      
 
        SECTION 8.2  
Officer’s Compliance Certificate
    60      
 
        SECTION 8.3  
Annual Accountants’ Certificate
    60      
 
        SECTION 8.4  
Other Reports
    61      
 
        SECTION 8.5  
Notice of Litigation and Other Matters
    61      
 
        SECTION 8.6  
Extension of Time
    62      
 
        SECTION 8.7  
Accuracy of Information
    62      
 
        SECTION 8.8  
Public/Private Designation for Borrower Materials
    62      
 
           
ARTICLE IX
           
AFFIRMATIVE COVENANTS
           
 
        SECTION 9.1  
Preservation of Corporate Existence and Related Matters
    63  

iii 



--------------------------------------------------------------------------------



 



                      Page SECTION 9.2  
Maintenance of Property
    63      
 
        SECTION 9.3  
Insurance
    63      
 
        SECTION 9.4  
Accounting Methods and Financial Records
    63      
 
        SECTION 9.5  
Compliance With Laws and Approvals
    63      
 
        SECTION 9.6  
Environmental Laws
    63      
 
        SECTION 9.7  
Compliance with ERISA
    64      
 
        SECTION 9.8  
Visits and Inspections
    64      
 
        SECTION 9.9  
Additional Subsidiaries
    64      
 
        SECTION 9.10  
Use of Proceeds
    66      
 
        SECTION 9.12  
Further Assurances
    67      
 
           
 
           
ARTICLE X
           
FINANCIAL COVENANTS
           
 
        SECTION 10.1  
Maximum Leverage Ratio
    67      
 
        SECTION 10.2  
Minimum Fixed Charge Coverage Ratio
    67      
 
        SECTION 10.3  
Maximum Capital Expenditures
    68      
 
           
ARTICLE XI
           
NEGATIVE COVENANTS
           
 
        SECTION 11.1  
Limitations on Debt
    68      
 
        SECTION 11.2  
Limitations on Liens
    70      
 
        SECTION 11.3  
Limitations on Loans, Advances, Investments and Acquisitions
    72      
 
        SECTION 11.4  
Limitations on Mergers and Liquidation
    74      
 
        SECTION 11.5  
Limitations on Sale of Assets
    75      
 
        SECTION 11.6  
Limitations on Dividends and Distributions
    75      
 
        SECTION 11.7  
Limitations on Exchange and Issuance of Capital Stock
    76      
 
        SECTION 11.8  
Transactions with Affiliates
    77  

iv



--------------------------------------------------------------------------------



 



                      Page SECTION 11.9  
Certain Accounting Changes; Organizational Documents
    77      
 
        SECTION 11.10  
Amendments; Payments and Prepayments of Subordinated Debt
    77      
 
        SECTION 11.11  
Restrictive Agreements
    77      
 
        SECTION 11.12  
Nature of Business
    77      
 
        SECTION 11.13  
Impairment of Security Interests
    77      
 
           
ARTICLE XII
           
DEFAULT AND REMEDIES
           
 
        SECTION 12.1  
Events of Default
    78      
 
        SECTION 12.2  
Remedies
    80      
 
        SECTION 12.3  
Rights and Remedies Cumulative; Non-Waiver; etc.
    81      
 
        SECTION 12.4  
Crediting of Payments and Proceeds
    81      
 
        SECTION 12.5  
Administrative Agent May File Proofs of Claim
    82      
 
           
 
           
ARTICLE XIII
           
THE ADMINISTRATIVE AGENT
           
 
        SECTION 13.1  
Appointment and Authority
    83      
 
        SECTION 13.2  
Rights as a Lender
    83      
 
        SECTION 13.3  
Exculpatory Provisions
    83      
 
        SECTION 13.4  
Reliance by the Administrative Agent
    84      
 
        SECTION 13.5  
Delegation of Duties
    84      
 
        SECTION 13.6  
Resignation of Administrative Agent
    85      
 
        SECTION 13.7  
Non-Reliance on Administrative Agent and Other Lenders
    86      
 
        SECTION 13.8  
No Other Duties, etc.
    86      
 
        SECTION 13.9  
Collateral and Guaranty Matters
    86  

v



--------------------------------------------------------------------------------



 



                      Page    
ARTICLE XIV
           
MISCELLANEOUS
           
 
        SECTION 14.1  
Notices
    87      
 
        SECTION 14.2  
Expenses; Indemnity
    88      
 
        SECTION 14.3  
Right of Set-off
    90      
 
        SECTION 14.4  
Governing Law
    91      
 
        SECTION 14.5  
Jurisdiction and Venue
    91      
 
        SECTION 14.6  
Waiver of Jury Trial
    92      
 
        SECTION 14.7  
Reversal of Payments
    92      
 
        SECTION 14.8  
Injunctive Relief
    92      
 
        SECTION 14.9  
Accounting Matters
    92      
 
        SECTION 14.10  
Successors and Assigns; Participations
    93      
 
        SECTION 14.11  
Amendments, Waivers and Consents
    96      
 
        SECTION 14.12  
Confidentiality
    97      
 
        SECTION 14.13  
Performance of Duties
    98      
 
        SECTION 14.14  
All Powers Coupled with Interest
    98      
 
        SECTION 14.15  
Survival of Indemnities
    98      
 
        SECTION 14.16  
Titles and Captions
    98      
 
        SECTION 14.17  
Severability of Provisions
    98      
 
        SECTION 14.18  
Counterparts; Integration; Effectiveness
    99      
 
        SECTION 14.19  
Electronic Execution of Assignments
    99      
 
        SECTION 14.20  
Term of Agreement
    99      
 
        SECTION 14.21  
Advice of Counsel
    99      
 
        SECTION 14.22  
USA Patriot Act
    99      
 
        SECTION 14.23  
Independent Effect of Covenants
    100  

vi



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
EXHIBITS

         
Exhibit A-1
  -   Form of Revolving Credit Note
 
       
Exhibit A-2
  -   Form of Swingline Note
 
       
Exhibit A-3
  -   Form of Term Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Notice of Account Designation
 
       
Exhibit D
  -   Form of Notice of Prepayment
 
       
Exhibit E
  -   Form of Notice of Conversion/Continuation
 
       
Exhibit F
  -   Form of Officer’s Compliance Certificate
 
       
Exhibit G
  -   Form of Assignment and Assumption
 
       
Exhibit H
  -   Form of Guaranty Agreement
 
       
Exhibit I
  -   Form of Collateral Agreement
 
       
SCHEDULES
       
 
       
Schedule 1.1(a)
  -   Existing Letters of Credit
 
       
Schedule 1.1(b)
  -   Unrestricted Subsidiaries
 
       
Schedule 1.1(c)
  -   Restaurant Units Held for Resale
 
       
Schedule 7.1(a)
  -   Jurisdictions of Organization and Qualification
 
       
Schedule 7.1(b)
  -   Subsidiaries and Capitalization
 
       
Schedule 7.1(i)
  -   ERISA Plans
 
       
Schedule 7.1(l)
  -   Material Contracts
 
       
Schedule 7.1(t)
  -   Debt and Guaranty Obligations
 
       
Schedule 7.1(u)
  -   Litigation
 
       
Schedule 11.1(b)
  -   Existing Hedging Agreements
 
       
Schedule 11.1(c)
  -   Permitted Debt
 
       
Schedule 11.2
  -   Existing Liens
 
       
Schedule 11.3
  -   Existing Loans, Advances and Investments

i



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of the 15th day of December, 2006, by and among
JACK IN THE BOX INC., a Delaware corporation, as Borrower (the “Borrower”), the
lenders who are or may become a party to this Agreement, as Lenders (the
“Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent, BANK OF
AMERICA, N.A., COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL,” NEW YORK BRANCH, and ROYAL BANK OF CANADA, as Documentation
Agents and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association,
as Administrative Agent for the Lenders (the “Administrative Agent”).
STATEMENT OF PURPOSE
     The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Administrative Agent” means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(d).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
     “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be Six Hundred Twenty-Five Million Dollars
($625,000,000).
     “Agreement” means this Credit Agreement, as further amended, restated,
supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means the applicable margin with respect to the Loans
as set forth in Section 5.1(c).
     “Application” means an application, in the form specified by the Issuing
Lender from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means either of Wachovia Capital Markets, LLC, in its capacity
as lead arranger and sole book manager or Morgan Stanley Senior Funding, Inc.,
in its capacity as lead arranger.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate.
     “Borrower” has the meaning set forth in the preamble hereto.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
     “Calculation Date” has the meaning assigned thereto in Section 5.1(c).
     “Capital Asset” means, with respect to the Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
     “Capital Expenditures” means with respect to the Borrower and its
Subsidiaries for any period, the aggregate of all items classified as capital
expenditures in accordance with GAAP; provided that for purposes of
Section 10.3, “Capital Expenditures” shall exclude the aggregate amount of any
such expenditures consisting of or associated with Permitted Acquisitions during

2



--------------------------------------------------------------------------------



 



such period and include the aggregate cost of Capital Assets acquired by Capital
Lease during such period.
     “Capital Lease” means any lease of any property by the Borrower or any of
its Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other ownership interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person (other than any franchise
agreements).
     “Change in Control” has the meaning assigned thereto in Section 12.1(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     “Collateral Agreement” means the Collateral Agreement dated as of the date
hereof, entered into by the Borrower, each of the Restricted Subsidiaries that
is a Domestic Subsidiary and, to the extent applicable, any other Person that
joins the Collateral Agreement after the Closing Date, in favor of the
Administrative Agent and the Secured Parties, substantially in the form of
Exhibit I, as amended, restated, supplemented or modified from time to time
hereafter.
     “Commitment” means, as to any Lender, the sum of such Lender’s Revolving
Credit Commitment and Term Loan Commitment, as applicable, as set forth in the
Register, as such Commitment may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.
     “Commitment Fee Rate” has the meaning assigned thereto in Section 5.3(a).

3



--------------------------------------------------------------------------------



 



     “Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment
of all the Lenders.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.
     “Credit Parties” means, collectively, the Borrower and the Guarantors.
     “Debt” means, with respect to the Borrower and its Subsidiaries at any date
and without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due (unless being disputed in good faith), (c) all obligations of
any such Person as lessee under Capital Leases, (d) all liabilities and
obligations of any other Person which would be Debt under this definition if
incurred by the Borrower or any of its Subsidiaries which are secured by a Lien
on any asset of the Borrower and its Restricted Subsidiaries, (e) all Guaranty
Obligations of any such Person, (f) all obligations, contingent or otherwise, of
any such Person relative to the face amount of letters of credit, whether or not
drawn, including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person, (g) all obligations of
any such Person to redeem, repurchase, exchange, defease or otherwise make
payments in respect of Capital Stock of such Person, (h) the Termination Value
of any Hedging Agreements, (i) all outstanding payment obligations of any such
Person with respect to Synthetic Leases and (j) the outstanding attributed
principal amount incurred as an obligation of any such Person under any asset
securitization program. The parties hereto agree that notwithstanding anything
to the contrary in this definition, the term “Debt” as used in Section 11.1
shall refer only to Debt of the Borrower and its Restricted Subsidiaries.
     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, the Term Loan, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Delayed Term Loan Draw” has the meaning assigned thereto in Section 4.1.
     “Delayed Term Loan Funding Deadline” has the meaning assigned thereto in
Section 4.1.

4



--------------------------------------------------------------------------------



 



     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
     “EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) income and
franchise taxes, (ii) Interest Expense, (iii) amortization, depreciation and
other non-cash charges (including, without limitation, any financing fees to be
written off by the Borrower in connection with the repayment of the Debt under
the Existing Credit Agreement), and (iv) any other non-cash nonrecurring or
extraordinary losses approved by the Administrative Agent in its reasonable
discretion; less (c) any nonrecurring or extraordinary gains.
     “EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) EBITDA for such period, plus (b) Rental Expense for
such period.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is sponsored, maintained, contributed to, or
required to be contributed to by the Borrower or any ERISA Affiliate or (b) has
at any time within the preceding six (6) years been sponsored, maintained,
contributed to, or required to be contributed to by the Borrower or any current
or former ERISA Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment,

5



--------------------------------------------------------------------------------



 



including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Excess Cash Flow” means, for any period of determination commencing with
the Fiscal Year ending September 30, 2007 and thereafter, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) EBITDA for such
period, minus (b) cash taxes and Interest Expense paid in cash for such period,
minus (c) all scheduled principal payments made in respect of Debt during such
period minus (d) the difference of (i) the aggregate amount of all Capital
Expenditures made during such period less (ii) the aggregate amount of all
Capital Expenditures related to Permitted Sale-Leaseback Transactions made
during such period, minus (e) non-scheduled principal payments with respect to
the Term Loan Facility plus or minus (f) any increases or decreases in Working
Capital minus (g) the cash portion of the purchase price for Permitted
Acquisitions minus (h) any reasonable transaction costs and expenses incurred in
connection with Permitted Acquisitions minus (i) Net Cash Proceeds from any
offering of equity securities by the Borrower or any of its Restricted
Subsidiaries other than solely as a result of offerings of equity securities
made in connection with any employee stock option, incentive plan or stock
purchase plan or made in connection with compensation or incentive plans for
directors and officers, in each case, entered into in the ordinary course of
business, or the exercise of any options or other convertible securities in
connection therewith minus (j) the sum of (i) the aggregate amount of cash
dividends paid by the Borrower during such period pursuant to Section 11.6(b)
and not financed by the Extensions of Credit made on the Closing Date, and
(ii) the purchase price of repurchases of the common stock of the Borrower made
in cash during such period pursuant to the terms of Section 11.6(c) and not
financed by the Extensions of Credit made on the date of the Delayed Term Loan
Draw.
     “Excluded Asset Sale” has the meaning assigned thereto in Section 11.5.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the

6



--------------------------------------------------------------------------------



 



Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 5.12(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.11(a).
     “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 8, 2004 by and among the Borrower, the lenders
party thereto and the Administrative Agent, as previously amended, restated,
supplemented or modified prior to the Closing Date.
     “Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
     “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
ending on the Sunday that is closest to September 30.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the

7



--------------------------------------------------------------------------------



 



United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of (a) all Debt of the Borrower and its Subsidiaries referred to in clauses
(a) and (c) of the definition of “Debt” and (b) to the extent that the
underlying guaranteed Debt would be Debt of the types referred to in clause
(a) of this definition, Debt referred to in clause (e) of the definition of
“Debt”.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Guaranty Agreement” means the unconditional Guaranty Agreement dated as of
the date hereof entered into by each of the Guarantors in favor of the
Administrative Agent and the Secured Parties, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time hereafter.
     “Guarantors” means the Restricted Subsidiaries that are Domestic
Subsidiaries of the Borrower and any other Person which, after the Closing Date,
becomes a party to the Guaranty Agreement by executing and delivering a Joinder
Agreement.
     “Guaranty Obligation” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty

8



--------------------------------------------------------------------------------



 



Obligation shall not include endorsements for collection or deposit in the
ordinary course of business. The parties hereto agree that notwithstanding
anything to the contrary in this definition, the term “Guaranty Obligations” as
used in Section 11.1 shall refer only to Guaranty Obligations of the Borrower
and its Restricted Subsidiaries.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, forward foreign exchange agreement, currency
swap agreement, cross-currency rate swap agreement, currency option agreement or
other agreement or arrangement designed to alter the risks of any Person arising
from fluctuations in interest rates or currency values (other than any commodity
swap or other agreement or arrangement related to commodity prices) all as
amended, restated, supplemented or otherwise modified from time to time.
     “Hedging Obligations” has the meaning assigned thereto in the definition of
“Obligations”.
     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
     “Independent Collateral Account” means a collateral account established and
maintained by the Independent Issuer. The amounts held in such collateral
account shall in no event exceed $65,000,000 in the aggregate at any time, shall
be subject to the Lien of the Independent Issuer pursuant to Section 11.2 and
shall be available to reimburse the Independent Issuer for draws, fees, expenses
and related obligations with respect to the Independent Letters of Credit in the
event that the Borrower defaults on its reimbursement obligations to the
Independent Issuer with respect to such letters of credit.
     “Independent Issuer” means Wachovia, in its capacity as issuer of the
Independent Letters of Credit.
     “Independent Letters of Credit” means those letters of credit issued by the
Independent Issuer for the account of the Borrower in an aggregate maximum face
amount not to exceed $60,000,000. The Independent Letters of Credit shall be
issued outside of the Credit Facility and shall not constitute Letters of Credit
under this Agreement. Each Independent Letter of Credit shall expire on a date
satisfactory to the Independent Issuer, which date shall be no later than the
earlier of (A) one (1) year after the date of its issuance (but any Independent
Letter of Credit may, by its

9



--------------------------------------------------------------------------------



 



terms, be renewable annually with the consent of the Independent Issuer), and
(B) the fifth (5th) Business Day prior to December 15, 2011.
     “Initial Term Loan Draw” has the meaning assigned thereto in Section 4.1.
     “Innovation Center Property” means the Borrower’s product marketing,
research and development facility in San Diego, California (including the real
property upon which such facility is situated and the adjacent property of
approximately four acres that is owned by the Borrower).
     “Insurance and Condemnation Proceeds” has the meaning assigned thereto in
Section 4.4(b)(v).
     “Interest Expense” means, with respect to the Borrower and its Subsidiaries
for any period, the gross interest expense (including, without limitation,
interest expense attributable to Capital Leases), net of all interest income of
the Borrower and its Subsidiaries for such period, all determined for such
period on a Consolidated basis without duplication, in accordance with GAAP.
     “Interest Period” has the meaning assigned thereto in Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means Wachovia.
     “Joinder Agreement” means, collectively, each Joinder Agreement executed in
favor of the Administrative Agent for the ratable benefit of itself and the
Lenders, in each case in form and substance to be mutually agreed upon by the
Borrower and the Administrative Agent.
     “L/C Commitment” means the lesser of (a) Seventy-Five Million Dollars
($75,000,000) and (b) the Revolving Credit Commitment.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Lenders with
Revolving Credit Commitments other than the Issuing Lender.
     “L/C Supporting Documentation” has the meaning assigned thereto in
Section 3.2.

10



--------------------------------------------------------------------------------



 



     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 14.10.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Commitment Percentage of the Extensions of
Credit.
     “Letters of Credit” means the collective reference to the standby letters
of credit issued pursuant to Section 3.1 and the Existing Letters of Credit.
     “Leverage Ratio” has the meaning assigned thereto in Section 10.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable Interest Period which appears on the Telerate
Page 3750 at approximately 11:00 a.m. (London time) two (2) Business Days prior
to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Telerate Page 3750, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

             
 
  LIBOR Rate =   LIBOR    
 
           
 
      1.00-Eurodollar Reserve Percentage    

     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate.
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the L/C Supporting Documentation, the Security Documents, each
Joinder Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any Subsidiary thereof in connection
with this Agreement or otherwise contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

11



--------------------------------------------------------------------------------



 



     “Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loan.
     “Margin Stock” has the meaning assigned thereto in Regulation U.
     “Material Adverse Effect” means a material adverse effect on (a) the
properties, business, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole or (b) the ability of the
Borrower or any of its Subsidiaries to perform its obligations under any Loan
Document.
     “Material Contract” means (a) any contract or other agreement, written or
oral, of the Borrower or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of $25,000,000 per annum, or
(b) any other contract or agreement, written or oral, of the Borrower or any of
its Restricted Subsidiaries the failure by the Borrower or any of its Restricted
Subsidiaries to comply with which could reasonably be expected to have a
Material Adverse Effect.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any sale or
other disposition of assets, the gross cash proceeds received by the Borrower or
any of its Restricted Subsidiaries from such sale less the sum of (i) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
sale and any other fees and expenses incurred in connection therewith and
(ii) the principal amount of, premium, if any, and interest on any Debt secured
by a Lien on the asset (or a portion thereof) sold, which Debt is required to be
repaid in connection with such sale, (b) with respect to any offering of equity
securities or issuance of Debt (including, without limitation, Subordinated
Debt), the gross cash proceeds received by the Borrower or any of its Restricted
Subsidiaries therefrom less all legal, underwriting and other fees and expenses
incurred in connection therewith and (c) with respect to any payment under an
insurance policy or in connection with a condemnation proceeding, the amount of
cash proceeds received by the Borrower or its Restricted Subsidiaries from an
insurance company or Governmental Authority, as applicable, net of all expenses
of collection; provided, however, that Net Cash Proceeds shall not include any
such cash received by or on behalf of the Borrower or its Restricted
Subsidiaries with respect to (x) any securities convertible into or exchangeable
for Capital Stock issued to any officer, director or employee with respect to
the Borrower or its Restricted Subsidiaries, (y) any Permitted Sale-Leaseback
Transaction with respect to the Innovation Center Property or (z) any Excluded
Asset Sale.
     “Net Income” means, with respect to the Borrower and its Subsidiaries, for
any period of determination, the net income (or loss) for such period,
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent

12



--------------------------------------------------------------------------------



 



such net income is actually paid to the Borrower or any of its Subsidiaries by
dividend or other distribution during such period (in an amount not to exceed
the Borrower’s or such Subsidiary’s share of equity income from such Person),
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of such Person or is merged into or consolidated with such Person
or any of its Subsidiaries or that Person’s assets are acquired by such Person
or any of its Subsidiaries except to the extent included pursuant to the
foregoing clause (a), (c) the net income (if positive) of any Subsidiary, to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary to the Borrower or any Credit Party of such net income (A) is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute rule or governmental
regulation applicable to such Subsidiary or (B) would be subject to any taxes
payable on such dividends or distributions.
     “Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Notes, and “Note” means any of such Notes.
     “Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
     “Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
     “Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
     “Notice of Prepayment” has the meaning assigned thereto in Section 2.4(d).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations owing by
the Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender hereunder or an Affiliate
of a Lender hereunder at the time such Hedging Agreement is entered into (all
such obligations with respect to any such Hedging Agreement, “Hedging
Obligations”) and (d) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under or
in respect of this Agreement, any Letter of Credit or any of the other Loan
Documents of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Compliance Certificate” has the meaning assigned thereto in
Section 8.2.
     “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any

13



--------------------------------------------------------------------------------



 



other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) as amended or modified from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code.
     “Permitted Acquisition” has the meaning assigned thereto in
Section 11.3(h).
     “Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary thereof, to
the extent applicable, all financial information, all Material Contracts, all
customer lists, all supply agreements, and all other material information, in
each case, requested to be delivered to the Administrative Agent in connection
with such proposed acquisition.
     “Permitted Acquisition Documents” means with respect to any acquisition
proposed by the Borrower or any Restricted Subsidiary thereof, the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
     “Permitted Sale-Leaseback Transaction” means any sale and leaseback
transaction with any Person providing for the leasing by the Borrower or any of
its Restricted Subsidiaries of real or personal property of (a) existing
restaurant units owned by the Borrower or any Restricted Subsidiary on the
Closing Date and held for resale as set forth on Schedule 1.1(c), (b) newly
created restaurant units not in existence on the Closing Date, (c) existing
restaurant units owned by any franchisee of the Borrower or lessor to the
Borrower or any of its Subsidiaries that are acquired by the Borrower after the
Closing Date or (d) the Innovation Center Property, provided that, in each case
the restaurant unit or units (or the Innovation Center Property) are sold by the
Borrower or such Restricted Subsidiary for fair value and cash consideration
only and, provided further that, the aggregate amount of gross proceeds for all
such sales in any Fiscal Year of the Borrower shall not exceed $115,000,000.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

14



--------------------------------------------------------------------------------



 



     “Register” has the meaning assigned thereto in Section 14.10(c).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. 221).
     “Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (12 C.F.R. 224).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Rental Expense” means, with respect to the Borrower and its Subsidiaries
for any period, all rental expenses with respect to Operating Leases (including,
without limitation, any rental expenses incurred in connection with a Permitted
Sale-Leaseback Transaction) of the Borrower and its Subsidiaries for such
period, net of all cash received from rental payments made by sublessees to the
Borrower or any of its Subsidiaries during such period, determined on a
Consolidated basis in accordance with GAAP.
     “Replaced Lender” has the meaning assigned thereto in Section 5.12(c).
     “Replacement Lender” has the meaning assigned thereto in Section 5.12(c).
     “Required Lenders” means, at any date, any combination of Lenders holding
more than fifty percent (50%) of the sum of (a) the Revolving Credit Commitment
(or, if the Revolving Credit Facility has been terminated, any combination of
Lenders holding more than fifty percent (50%) of the aggregate outstanding
Extensions of Credit thereunder) and (b) the aggregate outstanding Extensions of
Credit under the Term Loan Facility.
     “Responsible Officer” means any of the following: the chief executive
officer, chief financial officer or treasurer of the Borrower or any other
officer of the Borrower reasonably acceptable to the Administrative Agent.
     “Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to and issue or participate in
Letters of Credit issued for the account of the Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be reduced
or modified at any time or from time to time pursuant to the terms hereof, and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Revolving
Credit Loans and issue and participate in Letters of Credit, as such amount may
be reduced or increased at any time or from time to time pursuant to the terms
hereof. The Revolving Credit Commitment of all Lenders on the Closing Date shall
be One Hundred Fifty Million Dollars ($150,000,000).

15



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitments of all Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II of this Agreement.
     “Revolving Credit Lender” means each Lender with a Revolving Credit
Commitment.
     “Revolving Credit Loan” means any revolving credit loan made to the
Borrower pursuant to Section 2.1, and all such revolving credit loans
collectively as the context requires.
     “Revolving Credit Maturity Date” means the earliest of the dates referred
to in Section 2.6.
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means the Administrative Agent, the Lenders and/or any
party to a Hedging Agreement that was a Lender or an Affiliate of a Lender at
the time such Hedging Agreement was executed.
     “Security Documents” means the collective reference to the Guaranty
Agreement, the Collateral Agreement and each other agreement or writing pursuant
to which the Borrower or any Restricted Subsidiary thereof purports to pledge or
grant a security interest in any property or assets securing the Obligations or
any such Person purports to guaranty the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
     “Solvent” means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business

16



--------------------------------------------------------------------------------



 



and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) owns property having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.
     “Subordinated Debt” means the collective reference to any Debt of the
Borrower or any Restricted Subsidiary subordinated in right and time of payment
to the Obligations with a maturity no earlier than a date that is six (6) months
after the Term Loan Maturity Date and containing such other terms and conditions
(including, without limitation, the subordination terms), in each case as are
satisfactory to the Administrative Agent.
     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower; provided that, notwithstanding the foregoing, the
Unrestricted Subsidiaries shall not be deemed to be Subsidiaries for the
purposes of Articles X and XI of this Agreement.
     “Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
     “Swingline Lender” means Wachovia in its capacity as swingline lender
hereunder.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     “Swingline Note” means a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.
     “Swingline Termination Date” means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 13.6
and (b) the Revolving Credit Maturity Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

17



--------------------------------------------------------------------------------



 



     “Tender Offer” means that certain tender offer from the Borrower to the
Borrower’s shareholders to repurchase a portion of the Borrower’s outstanding
Capital Stock pursuant to the Offer to Purchase for Cash filed by the Borrower
with the SEC on November 21, 2006 (including any amendments to the Offer to
Purchase for Cash that are filed with the SEC from time to time).
     “Term Loan” shall mean the term loan to be made to the Borrower by the
Lenders pursuant to Section 4.1 (including the Initial Term Loan Draw and the
Delayed Term Loan Draw).
     “Term Loan Commitment” means (a) as to any Lender, the obligation of such
Lender to make the Term Loan to the account of the Borrower hereunder in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and (b)
as to all Lenders, the aggregate commitment to make the Term Loan. The Term Loan
Commitment of all Lenders as of the Closing Date shall be Four Hundred
Seventy-Five Million Dollars ($475,000,000).
     “Term Loan Draws” has the meaning assigned thereto in Section 4.1.
     “Term Loan Facility” means the term loan facility established pursuant to
Article IV of this Agreement.
     “Term Loan Maturity Date” means the first to occur of (a) December 15,
2012, or (b) the date of termination by the Administrative Agent on behalf of
the Lenders pursuant to Section 12.2(a).
     “Term Loan Percentage” means, as to any Lender, (a) prior to making the
Term Loan, the ratio of (i) the Term Loan Commitment of such Lender to (ii) the
Term Loan Commitments of all Lenders and (b) after the Term Loan is made, the
ratio of (i) the outstanding principal balance of the Term Loan of such Lender
to (ii) the aggregate outstanding principal balance of the Term Loan of all
Lenders.
     “Term Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form of Exhibit A-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC or by applicable regulation, or (b) the withdrawal
of the Borrower or any ERISA Affiliate from a Pension Plan with two or more
contributing sponsors during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability to
the Borrower or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA,
or (c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if such termination, filing or
treatment could reasonably be expected to result in the Borrower making
additional contributions to a Pension Plan, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute

18



--------------------------------------------------------------------------------



 



grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 412(n) of the Code or Section 302 of ERISA, or
(g) the incurrence by the Borrower or any ERISA Affiliate of any withdrawal
liability with respect to the partial or complete withdrawal of the Borrower or
any ERISA Affiliate from a Multiemployer Plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, any monetary obligations of the
Borrower and its Subsidiaries in respect of such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for any Hedging Agreements upon which
the Borrower and its Subsidiaries would have a monetary obligation if such
Hedging Agreement were to be closed out and a termination value were to be
determined on the date of calculation, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreements (which may include a Lender or any Affiliate
of a Lender).
     “Trading With the Enemy Act” means The Trading With The Enemy Act, Pub. L.
No. 65-91, 40 Stat. 411 (1917), as amended or modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “United States” means the United States of America.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower listed on
Schedule 1.1(b) or which is designated as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.9, provided that at all times such
(a) Unrestricted Subsidiary’s obligations are non-recourse to the Borrower and
its Subsidiaries and (b) Unrestricted Subsidiary individually and collectively
with all other Unrestricted Subsidiaries meets the requirements set forth in
Section 9.9.
     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Wholly Owned” means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

19



--------------------------------------------------------------------------------



 



     “Working Capital” means, for any period of determination, current assets
excluding cash minus current liabilities (excluding any principal balances
associated with the Revolving Credit Loans), all determined in accordance with
GAAP.
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis, except as otherwise specifically prescribed herein.
     SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

20



--------------------------------------------------------------------------------



 



     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit that is
available to be drawn at such time; provided that, for any purpose of
determining the total amount of L/C Obligations under this Agreement or any
other Loan Document with respect to borrowing availability under any credit
facility provided for in this Agreement or any other Loan Document, the amount
of a Letter of Credit at any time shall be deemed to mean the maximum face
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit or the Application therefor, whether or
not such maximum face amount is in effect at such time (as such amount may be
reduced by any amount drawn, reimbursed and no longer available under such
Letter of Credit).
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations
and (b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender to the Borrower shall not at any time exceed such
Lender’s Revolving Credit Commitment less such Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans. Each Revolving Credit Loan by a Lender shall be in a principal amount
equal to such Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
     SECTION 2.2 Swingline Loans.
               (a) Availability. Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that the

21



--------------------------------------------------------------------------------



 



aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the lesser of (i) the
Revolving Credit Commitment less the sum of all outstanding Revolving Credit
Loans and the L/C Obligations and (ii) the Swingline Commitment; provided
further that the Swingline Lender will not make a Swingline Loan from and after
the date which is one (1) day after it has received written notice from the
Administrative Agent (upon the request of the Required Lenders) that one or more
of the applicable conditions to Extensions of Credit specified in Section 6.3 is
not then satisfied until such conditions are satisfied or waived in accordance
with the provisions of this Agreement (and the Swingline Lender shall be
entitled to conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate).
               (b) Refunding. Swingline Loans shall be refunded by the Revolving
Credit Lenders on demand by the Swingline Lender. Such refundings shall be made
by the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 3:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
               (i) The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
               (ii) Each Revolving Credit Lender acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section 2.2 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without

22



--------------------------------------------------------------------------------



 



limitation, non-satisfaction of the conditions set forth in Article VI. Further,
each Revolving Credit Lender agrees and acknowledges that if, prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.2, one
of the events described in Section 12.1(h) or (i) shall have occurred, each
Revolving Credit Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
     SECTION 2.3 Procedure for Advances of Revolving Credit and Swingline Loans.
               (a) Requests for Borrowing. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
attached hereto as Exhibit B (a “Notice of Borrowing”) not later than 2:00 p.m.
(i) on the same Business Day as each Base Rate Loan and each Swingline Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 2:00 p.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.
               (b) Disbursement of Revolving Credit and Swingline Loans. Not
later than 3:00 p.m. on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice

23



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit C hereto (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section 2.3 to the extent that any Lender has not
made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).
     SECTION 2.4 Repayment of Revolving Credit and Swingline Loans.
               (a) Repayment on Termination Date. The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b), together, in each case, with all accrued but
unpaid interest thereon.
               (b) Mandatory Repayment of Revolving Credit Loans. If at any time
the outstanding principal amount of all Revolving Credit Loans plus the sum of
all outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess, with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Lenders in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit (such cash collateral to be
applied in accordance with Section 12.2(b)).
               (c) Mandatory Repayment from Excess Proceeds. In the event
proceeds remain after the prepayments of the Term Loan Facility pursuant to
Section 4.4(b), the amount of such excess proceeds shall be used on the date of
the required prepayment under Section 4.4(b) to prepay the outstanding principal
amount of the Revolving Credit Loans, without a corresponding reduction of the
Revolving Credit Commitment.
               (d) Optional Repayments. The Borrower may at any time and from
time to time repay the Revolving Credit and the Swingline Loans, in whole or in
part, upon at least (i) three (3) Business Days’ irrevocable notice to the
Administrative Agent with respect to LIBOR Rate Loans, (ii) one (1) Business Day
irrevocable notice with respect to Base Rate Loans and (iii) same day notice by
2:00 p.m. with respect to Swingline Loans, substantially in the form attached
hereto as Exhibit D (a “Notice of Prepayment”) specifying the date and amount of
repayment and whether the repayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial repayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect

24



--------------------------------------------------------------------------------



 



to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in excess
thereof with respect to Swingline Loans. Each such repayment shall be
accompanied by an amount required to be paid pursuant to Section 5.9 hereof.
          (e) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
               (f) Hedging Agreements. No repayment or prepayment pursuant to
this Section 2.4 shall affect any of the Borrower’s obligations under any
Hedging Agreement.
     SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
               (a) Voluntary Reduction. The Borrower shall have the right at any
time and from time to time, upon at least three (3) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. The amount of each partial permanent reduction shall permanently reduce
the Lenders’ Revolving Credit Commitments pro rata in accordance with their
respective Revolving Credit Commitment Percentages.
               (b) Corresponding Payment. Each permanent reduction permitted
pursuant to this Section 2.5 shall be accompanied by a payment of principal,
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third to any Letters
of Credit then outstanding, in each case sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 12.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. Such cash collateral shall be
applied in accordance with Section 12.2(b). If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9.
     SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) December 15, 2011, (b) the date
of termination by the Borrower pursuant to Section 2.5 of the entire Revolving
Credit Commitment, or (c) the date of termination by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a).

25



--------------------------------------------------------------------------------



 



ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the L/C Participants set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day from the Closing Date through
but not including the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the Issuing
Lender and the Administrative Agent; provided, that the Issuing Lender shall
have no obligation to issue, and the L/C Participants shall have no obligation
to participate in, any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
aggregate principal amount of outstanding Revolving Credit Loans, plus the
aggregate principal amount of outstanding Swingline Loans, plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment. Each
Letter of Credit (other than the Existing Letters of Credit) shall (i) be in a
minimum amount of $25,000 unless otherwise agreed to by the Issuing Lender,
(ii) be a standby or trade letter of credit issued to support obligations of the
Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date satisfactory
to the Issuing Lender and the Administrative Agent, which date shall be no later
than the earlier of (A) one (1) year after the date of its issuance (but any
Letter of Credit issued hereunder may, by its terms and consistent with the
terms hereof, be renewable annually with the consent of the Issuing Bank), and
(B) the fifth (5th) Business Day prior to the Revolving Credit Maturity Date and
(iv) be subject to the Uniform Customs and/or ISP98, as set forth in the
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. As of the Closing
Date, each of the Existing Letters of Credit shall constitute, for all purposes
of this Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder. The Issuing Lender shall not at any time be obligated to
issue, and the L/C Participants shall have no obligation to participate in, any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any existing Letters of Credit, unless the context otherwise requires.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information (“L/C Supporting Documentation”) as the Issuing
Lender and the Administrative Agent may request. The Borrower will
contemporaneously deliver to the Administrative Agent at the Administrative
Agent’s Office a copy of such Application and L/C Supporting Documentation. Upon
receipt of any Application, the Issuing Lender shall process such Application
and the L/C Supporting Documentation delivered to it in connection therewith in
accordance with its customary procedures and shall, after approving the same and
receiving confirmation from the Administrative Agent that sufficient
availability exists under the Revolving Credit Facility for issuance of such
Letter of Credit, subject to Section 3.1 and Article VI hereof, promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application

26



--------------------------------------------------------------------------------



 



therefor and all L/C Supporting Documentation relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower; provided that the Issuing
Lender shall not issue a Letter of Credit from and after the date which is one
(1) day after it has received written notice from the Administrative Agent (upon
the request of the Required Lenders) that one or more of the applicable
conditions to Extensions of Credit specified in Section 6.3 is not then
satisfied until such conditions are satisfied or waived in accordance with the
provisions of this Agreement (and the Issuing Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and promptly notify each
Revolving Credit Lender of the issuance and upon request by any Revolving Credit
Lender, furnish to such Revolving Credit Lender a copy of such Letter of Credit
and the amount of such Revolving Credit Lender’s participation therein.
     SECTION 3.3 Commissions and Other Charges.
          (a) The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Revolving Credit Maturity Date.
The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3(a) in accordance with their respective
Revolving Credit Commitment Percentages.
          (b) In addition to the foregoing commission, the Borrower shall pay
the Administrative Agent, for the account of the Issuing Lender, an issuance fee
with respect to each Letter of Credit issued hereunder in an amount equal to the
face amount of such Letter of Credit multiplied by one-eighth of one percent
(.125%) per annum. Such issuance fee shall be billed by the Administrative Agent
and shall be payable by the Borrower in equal quarterly payments, in arrears, on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent.
          (c) In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
     SECTION 3.4 L/C Participations.
          (a) The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and

27



--------------------------------------------------------------------------------



 



purchases from the Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk an undivided interest
equal to such L/C Participant’s Revolving Credit Commitment Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
          (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of the Issuing
Lender with respect to any amounts owing under this Section 3.4(b) shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section 3.4(b), if
the L/C Participants receive notice that any such payment is due (A) prior to
1:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. on any Business Day, such payment shall be due on the
following Business Day.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), the Issuing Lender not later than 1:00 p.m.
on the next succeeding Business Day for the amount of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender

28



--------------------------------------------------------------------------------



 



in connection with such payment. The Issuing Lender shall deliver written notice
of any drawing under a Letter of Credit to the Administrative Agent and the
Borrower. Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse the Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section 3.5
to reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
     SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender, the
Administrative Agent and the L/C Participants shall not be responsible for, and
the Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final, nonappealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Lender or the Administrative Agent under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender, the Administrative Agent or any
L/C Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

29



--------------------------------------------------------------------------------



 



     SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV
TERM LOAN FACILITY
     SECTION 4.1 Term Loan. Subject to the terms and conditions of this
Agreement, each Lender with a Term Loan Commitment severally agrees to make a
Term Loan to the Borrower in two (2) draws as requested by the Borrower in
accordance with Section 4.2 (the first of such draws, the “Initial Term Loan
Draw” and the second of such draws, the “Delayed Term Loan Draw” and,
collectively, the “Term Loan Draws”); provided that (a) the Initial Term Loan
Draw, in an aggregate principal amount equal to $275,000,000, shall be made on
the Closing Date, (b) the Delayed Term Loan Draw, in an aggregate principal
amount equal to $200,000,000, shall be made no later than 2:00 p.m. on
January 15, 2007 (the “Delayed Term Loan Funding Deadline”), (c) the aggregate
principal amount of the Term Loan outstanding (after giving effect to any amount
requested) shall not exceed the Term Loan Commitment, (d) the portion of
aggregate principal amount of the outstanding Term Loan from any Lender to the
Borrower shall not at any time exceed such Lender’s Term Loan Commitment and
(e) each Lender’s Term Loan Commitment shall terminate as of the Delayed Term
Loan Funding Deadline (regardless of (i) the failure of the Borrower to request
the Delayed Term Loan Draw or (ii) the failure of the Borrower to fully utilize
the total aggregate principal amount of the Term Loan Commitment upon making the
Delayed Term Loan Draw). Each Term Loan Draw shall be funded by each such Lender
in a principal amount equal to such Lender’s Term Loan Percentage of the
aggregate principal amount of the Term Loan made on the applicable date.
     SECTION 4.2 Procedure for Advance of Term Loan Draws. The Borrower shall
give the Administrative Agent an irrevocable Notice of Borrowing prior to 2:00
p.m. (a) on the same Business Day for each Base Rate Loan and (b) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying:
          (i) the date of such Term Loan Draw, which shall be (A) with respect
to the Initial Term Loan Draw, the Closing Date and (B) with respect to the
Delayed Term Loan Draw, a Business Day no later than the Delayed Term Loan
Funding Deadline;
          (ii) the amount of such borrowing, which shall be (A) with respect to
Base Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or (B) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof;
          (iii) whether the Loan to be made pursuant to such Term Loan Draw is
to consist of LIBOR Rate Loans or Base Rate Loans (provided that the Borrower
may request, prior to the Closing Date, that such Lenders make the Initial Term
Loan Draw as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying such Lenders in the manner set forth in
Section 5.9 of this Agreement); and

30



--------------------------------------------------------------------------------



 



          (iv) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto.
          Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Not later than
3:00 p.m. on the applicable date of any Term Loan Draw, each Lender will make
available to the Administrative Agent for the account of the Borrower, at the
office of the Administrative Agent in immediately available funds, the amount of
such Term Loan to be made by such Lender on such date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
Term Loan Draw in immediately available funds by wire transfer to such Person or
Persons as may be designated by the Borrower.
     SECTION 4.3 Repayment of Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each of January, April, July and
October commencing January 31, 2008 in amounts equal to the following
percentages of the Term Loan outstanding on January 16, 2007, in accordance with
the following amortization schedule, except as the amount of individual
installments may be adjusted pursuant to Section 4.4 hereof:

                      PRINCIPAL INSTALLMENT (EXPRESSED AS         A PERCENTAGE
OF THE OUTSTANDING         TERM LOAN PRINCIPAL AMOUNT AS OF YEAR   PAYMENT DATE
  JANUARY 16, 2007)
2008
  January 31     1.25 %
 
  April 30     1.25 %
 
  July 31     1.25 %
 
  October 31     1.25 %
2009
  January 31     2.50 %
 
  April 30     2.50 %
 
  July 31     2.50 %
 
  October 31     2.50 %
2010
  January 31     2.50 %
 
  April 30     2.50 %
 
  July 31     2.50 %
 
  October 31     2.50 %
2011
  January 31     3.75 %
 
  April 30     3.75 %
 
  July 31     3.75 %
 
  October 31     3.75 %
2012
  January 31     15.00 %
 
  April 30     15.00 %
 
  July 31     15.00 %
 
  Term Loan Maturity Date     15.00 %

31



--------------------------------------------------------------------------------



 



          If not sooner paid, the Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
SECTION 4.4 Prepayments of Term Loan. Optional Prepayment of Term Loan. The
Borrower shall have the right at any time and from time to time, upon delivery
to the Administrative Agent of a Notice of Prepayment at least three
(3) Business Days prior to any repayment, to prepay the Term Loan in whole or in
part without premium or penalty except as provided in Section 5.9. Each optional
prepayment of the Term Loan hereunder shall be in an aggregate principal amount
of at least $5,000,000 or any whole multiple of $1,000,000 in excess thereof. So
long as the unused portion of the Revolving Credit Commitment equals or exceeds
$50,000,000 at the time of, and after giving effect to, such prepayment, then
such prepayment may be applied to the remaining scheduled quarterly principal
installments of the Term Loan set forth in Section 4.3 in either direct order of
maturity, inverse order of maturity or on a pro rata basis, as directed by the
Borrower; but if the unused portion of the Revolving Credit Commitment is less
than $50,000,000 at the time of, and after giving effect to, such prepayment,
then such prepayment shall be applied to the remaining scheduled quarterly
principal installments of the Term Loan on a pro rata basis. Each prepayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.
               (b) Mandatory Prepayments of Term Loan.
                    (i) Debt Proceeds. The Borrower shall make mandatory
principal prepayments of the Term Loan in the manner set forth in
Section 4.4(b)(vii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds in excess of $1,000,000 in the aggregate during any
Fiscal Year from any incurrence of Debt not otherwise permitted pursuant to
Section 11.1, by the Borrower or any of its Restricted Subsidiaries. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any such transaction.
                    (ii) Subordinated Debt Proceeds. The Borrower shall make
mandatory principal prepayments of the Term Loan in the manner set forth in
Section 4.4(b)(vii) below in amounts equal to one hundred percent (100%) of the
Net Cash Proceeds from any incurrence of Subordinated Debt permitted pursuant to
Section 11.1(f), or otherwise permitted by the Required Lenders, by the Borrower
or any of its Restricted Subsidiaries. Such prepayment shall be made within
three (3) Business Days after the date of receipt of Net Cash Proceeds of any
such transaction.
                    (iii) Equity Proceeds. The Borrower shall make mandatory
principal prepayments of the Term Loan in the manner set forth in
Section 4.4(b)(vii) below in amounts

32



--------------------------------------------------------------------------------



 



equal to fifty percent (50%) of the aggregate Net Cash Proceeds from any
offering of Capital Stock by the Borrower or any of its Restricted Subsidiaries
other than solely as a result of offerings of Capital Stock made in connection
with any employee stock option, incentive plan or stock purchase plan or made in
connection with compensation or incentive plans for directors officers and
employees or the exercise of any options or other convertible securities in
connection therewith. Such prepayment shall be made within three (3) Business
Days after the date of receipt of Net Cash Proceeds of any such transaction.
                    (iv) Asset Sale Proceeds. No later than one hundred eighty
(180) days following the Borrower’s or applicable Restricted Subsidiary’s
receipt thereof, the Borrower shall make mandatory principal prepayments of the
Term Loan in the manner set forth in Section 4.4(b)(vii) below in amounts equal
to one hundred percent (100%) of the aggregate Net Cash Proceeds in excess of
$10,000,000 in the aggregate during any Fiscal Year from the sale or other
disposition or series of related sales or other dispositions of assets by the
Borrower or any of its Restricted Subsidiaries other than sales or other
dispositions of assets permitted pursuant to Section 11.5 (a) through (h). Upon
and during the continuance of an Event of Default and upon notice from the
Administrative Agent, all such Net Cash Proceeds received by the Borrower and
its Restricted Subsidiaries shall be applied to make prepayments of the Term
Loan, such prepayments to be made within three (3) Business Days after the
Borrower’s or such Restricted Subsidiary’s receipt of all such Net Cash
Proceeds; provided that nothing in this sentence shall require the Borrower to
repay a greater amount of Net Cash Proceeds than it would be required to repay
pursuant to the first sentence of this Section 4.4(b)(iv).
                    (v) Insurance and Condemnation Proceeds. No later than one
hundred eighty (180) days following the date of receipt by the Borrower or any
of its Restricted Subsidiaries of any Net Cash Proceeds under any of the
property hazard insurance policies maintained by the Borrower or any of its
Subsidiaries or from any condemnation proceeding (the “Insurance and
Condemnation Proceeds”) which have not been previously reinvested (whether
before or after the receipt of such Net Cash Proceeds) as of such date in
similar replacement assets, the Borrower shall make mandatory principal
prepayments of the Term Loan in the manner set forth in Section 4.4(b)(vii)
below in amounts equal to one hundred percent (100%) of the aggregate amount of
such Insurance and Condemnation Proceeds in excess of $1,000,000 received by the
Borrower or any of its Restricted Subsidiaries with respect to each occurrence
for which Insurance and Condemnation Proceeds are received. Notwithstanding any
of the foregoing to the contrary, upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all Insurance and
Condemnation Proceeds received by the Borrower or its Restricted Subsidiaries
shall be applied to make prepayments of the Term Loan, such prepayments to be
made within three (3) Business Days after the Borrower’s or such Restricted
Subsidiary’s receipt of all such Insurance and Condemnation Proceeds.
                    (vi) Excess Cash Flow. No later than one hundred (100) days
after the end of any Fiscal Year, the Borrower shall make mandatory principal
prepayments of the Term Loan in the manner set forth in Section 4.4(b)(vii)
below in an amount equal to fifty percent (50%) of Excess Cash Flow, if any, for
such Fiscal Year.
                    (vii) Notice; Manner of Payment. Upon the occurrence of any
event triggering the prepayment requirement under Sections 4.4(b)(i) through and
including 4.4(b)(vi),

33



--------------------------------------------------------------------------------



 



the Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment under Sections 4.4(b)(i) through and
including 4.4(b)(v) shall be applied as follows: first, to reduce the remaining
scheduled quarterly principal repayment installments of the Term Loan on a pro
rata basis and second, to the extent of any excess, to temporarily prepay the
Revolving Credit Loans pursuant to Section 2.4(c). Each prepayment under Section
4.4(b)(vi) shall be applied as follows: first, to reduce the remaining scheduled
quarterly principal installments of the Term Loan set forth in Section 4.3 in
either direct order of maturity, inverse order of maturity or on a pro rata
basis, as directed by the Borrower and second, to the extent of any excess, to
temporarily prepay the Revolving Credit Loans pursuant to Section 2.4(c).
          Amounts repaid under the Term Loan pursuant to Section 4.3 or prepaid
under the Term Loan pursuant to this Section 4.4 may not be reborrowed and will
constitute a permanent reduction in such Term Loan Commitment. Each prepayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.
          Notwithstanding anything in this Section 4.4 to the contrary, any Term
Loan Lender shall have the right to refuse its pro rata share (based on Term
Loan Percentage) of any such mandatory prepayment, at which time the remaining
amount shall be applied first, to temporarily reduce the Revolving Credit Loans,
and then, to the extent of any remaining funds, the Borrower may elect to
(a) prepay the outstanding Term Loan in the manner set forth in this Section 4.4
regardless of the election of the Term Loan Lender or (b) retain such excess
amount.
          No prepayment or repayment pursuant to this Section 4.4 shall affect
any of the Borrower’s obligations under any Hedging Agreement.
ARTICLE V
GENERAL LOAN PROVISIONS
     SECTION 5.1 Interest.
          (a) Interest Rate Options. Subject to the provisions of this
Section 5.1, at the election of the Borrower, (i) Revolving Credit Loans and the
Term Loan shall bear interest at (A) the Base Rate plus the Applicable Margin as
set forth in Section 5.1(c) or (B) the LIBOR Rate plus the Applicable Margin as
set forth in Section 5.1(c) (provided that the LIBOR Rate shall not be available
until three (3) Business Days after the Closing Date unless the Borrower has
delivered to the Administrative Agent a letter in form and substance
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (ii) any Swingline Loans shall
bear interest at the Base Rate plus the Applicable Margin. The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given pursuant to Section 2.3 or
Section 4.2, as applicable, or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

34



--------------------------------------------------------------------------------



 



          (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3) or six
(6) months with respect to each LIBOR Rate Loan; provided that:
               (i) the Interest Period shall commence on the date of advance of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
               (ii) if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
               (iii) any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
               (iv) no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and the Borrower
shall use reasonable efforts to select Interest Periods so as to permit the
Borrower to make the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 5.9; and
               (v) there shall be no more than eight (8) Interest Periods in
effect at any time.
               (c) Applicable Margin.
               (i) The Applicable Margin provided for in Section 5.1(a) with
respect to any Revolving Credit Loan, Swingline Loan or Term Loan shall be based
upon the Leverage Ratio as of the end of the fiscal quarter immediately
preceding the delivery of the financial statements and the accompanying
Officer’s Compliance Certificate for such fiscal quarter, as follows:

35



--------------------------------------------------------------------------------



 



                      Pricing Level   Leverage Ratio   Applicable LIBOR Margin  
Applicable Base Rate Margin
I
  Greater than 2.50 to 1.00     1.625 %     0.625 %
II
  Greater than or equal to 1.50 to 1.00 but less than or equal to 2.50 to 1.00  
  1.375 %     0.375 %
III
  Less than 1.50 to 1.00     1.125 %     0.125 %

               (ii) Adjustments, if any, in the Applicable Margin shall be made
on the date (each a “Calculation Date”) ten (10) Business Days after the date on
which the Borrower provides quarterly financial statements of the Borrower and
its Subsidiaries and an accompanying Officer’s Compliance Certificate setting
forth the Leverage Ratio of the Borrower and its Subsidiaries for the most
recently ended fiscal quarter of the Borrower and its Subsidiaries; provided
that (A) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (B) if the Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 8.2 for the most
recently ended fiscal quarter of the Borrower and its Subsidiaries preceding the
applicable Calculation Date, the Applicable Margin shall be based on Pricing
Level I (as shown above) from such Calculation Date until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Applicable Margin shall be determined by reference to the Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower and its
Subsidiaries preceding such Calculation Date. Except as provided in the
preceding sentence, the Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date.
          (d) Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section 12.1
(a), (b), (h) or (i), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.
          (e) Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2007; and interest on each LIBOR Rate Loan shall be payable
on the last day of

36



--------------------------------------------------------------------------------



 



each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. Interest on Base Rate Loans based on the Federal Funds Rate,
LIBOR Rate Loans and all fees payable hereunder shall be computed on the basis
of a 360-day year and assessed for the actual number of days elapsed and
interest on Base Rate Loans based on the Prime Rate shall be computed on the
basis of a 365/366-day year and assessed for the actual number of days elapsed.
          (f) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Notes and
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
     SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (i) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (ii) upon the expiration of any Interest
Period, (A) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (B) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (i) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (ii) the effective date of such conversion or
continuation (which shall be a Business Day), (iii) the principal amount of such
Loans to be converted or continued, and (iv) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan. The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
     SECTION 5.3 Fees.
          (a) Commitment Fee. Commencing on the Closing Date, the Borrower shall
pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee at a rate per annum equal to the
applicable rate based upon

37



--------------------------------------------------------------------------------



 



the table set forth below (the “Commitment Fee Rate”) on the average daily
unused portion of the Revolving Credit Commitment; provided that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating such commitment fee. The
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing March 31, 2007,
and ending on the Revolving Credit Maturity Date. Such commitment fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders pro rata
in accordance with such Lenders’ respective Revolving Credit Commitment
Percentages. The Commitment Fee Rate shall be determined and adjusted quarterly
on each Calculation Date; provided, however, that (a) the initial Commitment Fee
Rate shall be based on Pricing Level II (as shown below) and shall remain at
Pricing Level II until the first Calculation Date occurring after the Closing
Date and thereafter the Pricing Level shall be determined by reference to the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Commitment Fee Rate from such Calculation Date
shall be based on Pricing Level I (as shown below) until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. Except as provided in the preceding sentence, the
Commitment Fee Rate shall be effective from one Calculation Date until the next
Calculation Date.

              Pricing Level   Leverage Ratio   Commitment Fee Rate
I
  Greater than 2.50 to 1.00     0.375 %
II
  Greater than or equal to 1.50 to 1.00 but less than or equal to 2.50 to 1.00  
  0.300 %
III
  Less than 1.50 to 1.00     0.250 %

          (b) Arrangers’ and Other Fees. In order to compensate the Arrangers
for structuring and syndicating the Loans and the Administrative Agent for its
obligations hereunder, the Borrower agrees to pay to each Arranger and the
Administrative Agent, for the account of each Arranger, the Administrative
Agent, the Lenders and their Affiliates, any fees set forth in the separate fee
letter agreement executed by the Borrower, the Administrative Agent and each of
the Arrangers dated November 17, 2006.
     SECTION 5.4 Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Credit Commitment
Percentages or Term Loan Percentages, as applicable, (except as specified
below), in Dollars, in immediately available funds and shall be made without any
set-off, counterclaim or deduction whatsoever. Any payment received after such
time but before 3:00 p.m. on such day shall be deemed a payment on such date

38



--------------------------------------------------------------------------------



 



for the purposes of Section 12.1, but for all other purposes shall be deemed to
have been made on the next succeeding Business Day. Any payment received after
3:00 p.m. shall be deemed to have been made on the next succeeding Business Day
for all purposes. Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
such Lender’s Revolving Credit Commitment Percentage or Term Loan Percentage, as
applicable, (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of the L/C
Participants’ commissions shall be made in like manner, but for the account of
the L/C Participants. Each payment to the Administrative Agent of the Issuing
Lender’s fees and expenses shall be made in like manner, but for the account of
the Issuing Lender. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.8, 5.9, 5.11 or 14.2
shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 5.1(b)(ii), if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.
     SECTION 5.5 Evidence of Debt.
          (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Note and/or Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loan and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
          (b) Participations. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

39



--------------------------------------------------------------------------------



 



     SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 14.2 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
          (a) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
          (b) the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
          Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
     SECTION 5.7 Obligations of Lenders.
          (a) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such

40



--------------------------------------------------------------------------------



 



interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
          (b) Nature of Obligations of Lenders Regarding Extensions of Credit.
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
     SECTION 5.8 Changed Circumstances.
          (a) Circumstances Affecting LIBOR Rate Availability. If with respect
to any Interest Period the Administrative Agent or the Required Lenders (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
adequate and reasonable means do not exist for determining the LIBOR Rate for
any requested Interest Period with respect to a LIBOR Rate Loan, deposits in
eurodollars, in the applicable amounts are not being offered to the
Administrative Agent or the Lenders for such Interest Period or that the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost of funding such Loan, then
the Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon, on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan or convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.
          (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to

41



--------------------------------------------------------------------------------



 



the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.
     SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage or Term Loan Percentage, as
applicable, of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
     SECTION 5.10 Increased Costs.
               (a) Increased Costs Generally. If any Change in Law shall:
               (A) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or the Issuing Lender;
               (B) subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender or the Issuing Lender); or
               (C) impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

42



--------------------------------------------------------------------------------



 



     and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that such Lender or the Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).

43



--------------------------------------------------------------------------------



 



     SECTION 5.11 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of

44



--------------------------------------------------------------------------------



 



withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is a resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
               (A) duly completed copies of Internal Revenue Service Form W-8BEN
(or any successor form thereto) claiming eligibility for benefits of an income
tax treaty to which the United States is a party,
               (B) duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor form thereto),
               (C) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form thereto), or
               (D) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its

45



--------------------------------------------------------------------------------



 



tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          (g) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.
     SECTION 5.12 Replacement of Lenders.
          (a) Request for Compensation. If any Lender requests compensation
pursuant to Section 5.10, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (B) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
          (b) Lender Replacement. If any Lender requests compensation pursuant
to Section 5.10, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.11, or if any Lender shall refuse to consent to a waiver or
amendment to, or a departure from the provisions of this Agreement or any other
Loan Document which requires the consent of all Lenders or all Lenders directly
affected thereby and that has been consented to by the Required Lenders, then,
in each case, the Borrower may, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 14.10), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
                    (i) the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 14.10,
                    (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

46



--------------------------------------------------------------------------------



 



                    (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter, and
                    (iv) such assignment does not conflict with Applicable Law.
                    (v) A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          (c) Effect of Replacement. To the extent that any Lender (a “Replaced
Lender”) is required to assign all of its interests, rights and obligations
under this Agreement to an Eligible Assignee (a “Replacement Lender”) pursuant
to this Section 5.12, upon the execution of all applicable assignment documents
and the satisfaction of all other conditions set forth herein, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to be
a Lender hereunder, except with respect to the indemnification provisions under
this Agreement, which provisions shall survive as to such Replaced Lender.
     SECTION 5.13 Security. The Obligations of the Borrower and the Guarantors
shall be secured as provided in the Security Documents.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
     SECTION 6.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on December 15, 2006, or on
such other place, date and time as the parties hereto shall mutually agree.
     SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
          (a) Executed Loan Documents. This Agreement, a Revolving Credit Note
in favor of each Lender requesting a Revolving Credit Note, a Term Note in favor
of each Lender requesting a Term Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
thereunder, and the Borrower shall have delivered original counterparts thereof
to the Administrative Agent.
          (b) Closing Certificates; etc.
                    (i) Officer’s Certificate of the Borrower. The
Administrative Agent shall have received a certificate from a Responsible
Officer, in form and substance satisfactory to the Administrative Agent, to the
effect that all representations and warranties of the Borrower

47



--------------------------------------------------------------------------------



 



and each Subsidiary thereof contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Borrower and each Subsidiary
thereof is not in violation of any of the covenants contained in this Agreement
and the other Loan Documents; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that the Borrower and each Subsidiary thereof has satisfied
each of the closing conditions.
                    (ii) Certificate of Secretary of the Credit Parties. The
Administrative Agent shall have received a certificate of the secretary or
assistant secretary of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation, certificate of
formation, certificate of partnership or other organizational document, as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, (B) the bylaws, operating agreement or partnership agreement, as
applicable, of such Credit Party as in effect on the date of such
certifications, (C) resolutions duly adopted by the Board of Directors or other
applicable governing authority of such Credit Party authorizing the borrowings
contemplated hereunder or the delivery of the Guaranty Agreement and the
Collateral Agreement, as the case may be, and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).
                    (iii) Certificates of Good Standing. The Administrative
Agent shall have received (A) certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of organization
and (B) to the extent available from the applicable jurisdiction, a certificate
of the relevant taxing authorities of the jurisdiction of organization of each
Credit Party (other than Stored Value Card, Inc. and Jack in the Box Eastern
Division, L.P.) certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
                    (iv) Opinions of Counsel. The Administrative Agent shall
have received favorable opinions of counsel to each Credit Party addressed to
the Administrative Agent and the Lenders with respect to each Credit Party, the
Loan Documents and such other matters as the Lenders shall request.
                    (v) Tax Forms. The Administrative Agent shall have received
copies of the United States Internal Revenue Service forms required by
Section 5.11(e).
          (c) Collateral.
                    (i) Filings and Recordings. All filings and recordations
that are necessary to perfect the security interests of the Lenders in the
collateral described in the Security Documents shall have been forwarded for
filing in all appropriate locations and the Administrative Agent shall have
received evidence satisfactory thereto that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
therein, subject to any Liens permitted under Section 11.2.

48



--------------------------------------------------------------------------------



 



                    (ii) Pledged Collateral. The Administrative Agent shall have
received original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Collateral Agreement together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.
                    (iii) Lien Search. The Administrative Agent shall have
received the results of a Lien search (including a search as to bankruptcy and
tax matters) made against each Credit Party as deemed necessary by the
Administrative Agent, indicating among other things that its assets are free and
clear of any Lien except for Liens permitted hereunder.
                    (iv) Hazard and Liability Insurance. The Administrative
Agent shall have received certificates of property hazard, business interruption
and liability insurance (naming the Administrative Agent as additional insured
on all certificates for liability insurance) and evidence of payment of all
insurance premiums for the current policy year of each such policy of insurance.
          (d) Consents; Defaults.
                    (i) Governmental and Third Party Approvals. The Credit
Parties shall have received all governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing.
                    (ii) No Injunction, Etc. No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any Governmental Authority (including the SEC and any state
securities regulatory authorities) to enjoin, restrain, or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement and such other Loan Documents.
                    (iii) No Event of Default. No Default or Event of Default
shall have occurred and be continuing.
          (e) Financial Matters.
                    (i) Financial Statements. The Administrative Agent shall
have received the most recent audited Consolidated financial statements of the
Borrower and its Subsidiaries, all in form and substance satisfactory to the
Administrative Agent and prepared in accordance with GAAP.
                    (ii) Financial Condition Certificate. The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the

49



--------------------------------------------------------------------------------



 



Administrative Agent, and certified as accurate by a Responsible Officer, that
(A) the Borrower and the Credit Parties, taken as a whole, are Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
with the covenants contained in Article X hereof and (C) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries.
                    (iii) Payment at Closing; Fee Letters. The Borrower shall
have paid to the Arrangers, the Administrative Agent and the Lenders the fees
set forth or referenced in Section 5.3 due on the Closing Date and any other
accrued and unpaid fees or commissions due hereunder (including, without
limitation, legal fees and expenses) and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.
          (f) Miscellaneous.
                    (i) Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing, as applicable, from the Borrower in accordance
with Section 2.3(a) and Section 4.2, and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.
                    (ii) Repayment of Existing Credit Agreement and Release of
Liens. The Existing Credit Agreement shall have been repaid in full and all
obligations of the Borrower and its Subsidiaries (other than those obligations
that specifically survive termination pursuant to the terms of the Existing
Credit Agreement) shall be terminated and all Liens securing the obligations
under the Existing Credit Agreement (other than Liens upon the Collateral
securing the Obligations hereunder) shall be released, in each case pursuant to
and in accordance with a payoff letter in form and substance reasonably
satisfactory to the Administrative Agent.
                    (iii) Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
                    (iv) Rating of the Facility. The Facility shall have
received a recent updated rating from S&P and Moody’s.
     SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
          (a) Continuation of Representations and Warranties. The
representations and warranties contained in Article VII shall be true and
correct on and as of such borrowing, continuation, conversion issuance or
extension date with the same

50



--------------------------------------------------------------------------------



 



effect as if made on and as of such date except for any representation and
warranty that specifically refers to an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
          (b) No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
          (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a), Section 4.2 and Section 5.2.
     SECTION 6.4 Conditions to Delayed Term Loan Draw. In addition to the
conditions set forth in Section 6.3, the obligation of the Lenders to make the
Term Loan in connection with the Delayed Term Loan Draw is subject to the
satisfaction of each of the following conditions, as of the applicable date of
such Delayed Term Loan Draw:
          (a) Governmental and Third Party Approvals Regarding the Tender Offer.
To the extent applicable, the Credit Parties shall have received all
governmental, shareholder and third party consents and approvals necessary (or
any other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the Tender Offer and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or the Tender Offer or that
could seek or threaten any of the foregoing.
          (b) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority (including the SEC and any state securities
regulatory authorities) to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of the
Tender Offer or the consummation of the transactions contemplated thereby, or
which, in the Administrative Agent’s sole reasonable discretion, would make it
inadvisable to consummate the transactions contemplated by the Delayed Term Loan
Draw.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     SECTION 7.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
          (a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of

51



--------------------------------------------------------------------------------



 



the jurisdiction of its incorporation or formation, (ii) has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and (iii) except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, is duly qualified and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization. The jurisdictions in which the Borrower
and its Subsidiaries are organized and qualified to do a material portion of
their business as of the Closing Date are described on Schedule 7.1(a).
          (b) Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b). All outstanding shares of the Borrower and its
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The shareholders of the
Subsidiaries of the Borrower and the number of shares owned by each as of the
Closing Date are described on Schedule 7.1(b). As of the Closing Date, there are
no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Borrower, except as set forth in the most
recent audited financial statements thereof, or its Subsidiaries, except as
described on Schedule 7.1(b).
          (c) Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrower and its Restricted Subsidiaries has the right, power and authority
and has taken all necessary corporate and other action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party in accordance with their respective terms. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of the Borrower and each of its
Subsidiaries party thereto, and each such document constitutes the legal, valid
and binding obligation of the Borrower or its Subsidiary party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
          (d) Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
the Borrower or any of its Subsidiaries or any indenture, material agreement or
other material instrument to which such Person is a party or by which any of its

52



--------------------------------------------------------------------------------



 



properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement except, in each case, (A) as may be required by law affecting
the offering and sale of securities generally, (B) filings under the UCC and
(C) those notices, consents and authorizations which have been obtained prior to
the Closing Date.
          (e) Compliance with Law; Governmental Approvals. Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business and complete the Tender Offer,
each of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, (ii) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (iii) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority, including
any such reports, documents and other materials required to be filed on or
before the date hereof in connection with the Tender Offer, and has retained all
material records and documents required to be retained by it under Applicable
Law; except, in each case referred to in clauses (i), (ii) and (iii) above, to
the extent that the failure to comply with the terms thereof could not
reasonably be expected to have a Material Adverse Effect.
          (f) Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has timely filed all federal, state, local and other tax returns
required by Applicable Law, and has paid all federal, state, local and other
taxes, assessments, fees and other governmental charges therein shown to be due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. To the knowledge of the Responsible Officers
of the Borrower and its Subsidiaries, there is (i) no ongoing audit, examination
or other investigation by any Governmental Authority of the tax liability of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, and (ii) no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
          (g) Intellectual Property Matters. Each of the Borrower and its
Restricted Subsidiaries owns or possesses rights to use all franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and rights with
respect to the foregoing which are required to conduct its business. Except to
the extent that it could not reasonably be expected to have a Material Adverse
Effect, no event has occurred which permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and neither
the Borrower nor any Restricted Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

53



--------------------------------------------------------------------------------



 



          (h) Environmental Matters. Except as to matters which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
                    (i) the properties owned, leased or operated by the Borrower
and its Subsidiaries now do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;
                    (ii) the Borrower, each Subsidiary and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
                    (iii) neither the Borrower nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;
                    (iv) Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by the Borrower
and its Subsidiaries in violation of, or in a manner or to a location which
could give rise to liability under, Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws;
                    (v) no judicial proceedings or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
thereof is or will be named as a potentially responsible party with respect to
such properties or operations conducted in connection therewith, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to Borrower, any Subsidiary or such
properties or such operations; and
                    (vi) there has been no release, or to the best of the
Borrower’s knowledge, threat of release, of Hazardous Materials at or from
properties owned, leased or operated by the Borrower or any Subsidiary, now or
in the past, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.
          (i) ERISA.
                    (i) As of the Closing Date, neither the Borrower nor any
ERISA Affiliate maintains or contributes to, or has any obligation under, any
Pension Plans other than those identified on Schedule 7.1(i);

54



--------------------------------------------------------------------------------



 



                    (ii) The Borrower and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified, except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
                    (iii) As of the Closing Date, no Pension Plan has been
terminated, nor has any accumulated funding deficiency (as defined in
Section 412 of the Code) been incurred (without regard to any waiver granted
under Section 412 of the Code), nor has any funding waiver from the Internal
Revenue Service been received or requested with respect to any Pension Plan, nor
has the Borrower or any ERISA Affiliate failed to timely make any contributions
or to pay any amounts due and owing as required by Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan, in each case where such
event could reasonably be expected to have a Material Adverse Effect; nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;
                    (iv) Except where the failure of any of the following
representations to be correct in all material respects could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has: (A) engaged in a nonexempt prohibited transaction described in
Section 406 of the ERISA or Section 4975 of the Code, (B) incurred any liability
to the PBGC which remains outstanding other than the payment of premiums and
there are no premium payments which are due and unpaid, (C) failed to make a
required contribution or payment to a Multiemployer Plan, or (D) failed to make
a required installment or other required payment under Section 412 of the Code;
                    (v) No Termination Event has occurred or is reasonably
expected to occur; and
                    (vi) Except where the failure of any of the following
representations to be correct could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower, threatened concerning or involving any
(A) employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate,
(B) Pension Plan or (C) Multiemployer Plan.
          (j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” (as each such term is
defined or used, directly or indirectly, in Regulation U and Regulation X) any
Margin Stock. No part of the proceeds

55



--------------------------------------------------------------------------------



 



of any of the Loans or Letters of Credit will be used for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation U or
Regulation X.
          (k) Government Regulation. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrower nor any Subsidiary thereof is, or
after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
          (l) Material Contracts. Schedule 7.1(l) sets forth a complete and
accurate list of all Material Contracts of the Borrower and its Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 7.1(l), each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. The Borrower and its Subsidiaries have delivered to the Administrative
Agent a true and complete copy of each written Material Contract required to be
listed on Schedule 7.1(l) or any other Schedule hereto. Neither the Borrower nor
any Subsidiary (nor, to the knowledge of the Borrower, any other party thereto)
is in breach of or in default under any Material Contract in any material
respect.
          (m) Employee Relations. Each of the Borrower and its Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries.
          (n) Burdensome Provisions. Neither the Borrower nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Borrower and
its Subsidiaries do not presently anticipate that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to the Borrower or any Subsidiary or to transfer any of its assets or properties
to the Borrower or any other Subsidiary in each case other than (i) any such
restriction or encumbrance existing under or by reason of the Loan Documents or
Applicable Law; (ii) customary restrictions on the transfer of the property
subject to a Capital Lease set forth in such Capital Lease provided that such
transfer restriction does not apply to any property other than the property
financed by such Capital Lease; (iii) customary restrictions with respect to a
Subsidiary of the Borrower pursuant to an agreement that has been entered into
for the sale or disposition (not otherwise prohibited by the Loan Documents) of
all or substantially all of the Capital

56



--------------------------------------------------------------------------------



 



Stock in, or assets of, such Subsidiary of the Borrower; (iv) customary
non-assignment provisions of any contract or lease, provided that such
provisions are limited to assets consisting of such contract or lease itself and
include no other assets; and (v) customary net worth provisions contained in
leases and other agreements entered into by a Subsidiary of the Borrower in the
ordinary course of business.
          (o) Financial Statements. The audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of October 1, 2006 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended, copies of which have been furnished to the Administrative Agent and
each Lender, are complete and correct and fairly present on a Consolidated basis
the assets, liabilities and financial position of the Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. The Borrower and its Subsidiaries have no Debt, obligation
or other unusual forward or long-term commitment which is not fairly reflected
in the foregoing financial statements or in the notes thereto other than Debt
incurred in the ordinary course of business subsequent to the date thereof and
disclosed in writing to the Administrative Agent.
          (p) No Material Adverse Change. Except as publicly disclosed by the
Borrower prior to the Closing Date, since October 1, 2006, there has been no
material adverse change in the properties, business, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries and no event has
occurred or condition arisen that could reasonably be expected to have a
Material Adverse Effect.
          (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and the Credit Parties, taken
as a whole, will be Solvent.
          (r) Titles to Properties. Each of the Borrower and its Subsidiaries
has such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(o), except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
          (s) Liens. None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.2. Neither the Borrower nor any Subsidiary thereof has signed any
such financing statement or any security agreement authorizing any secured party
thereunder to file any such financing statement with respect to any Lien
remaining effective as of the Closing Date, except to perfect those Liens
permitted by Section 11.2.

57



--------------------------------------------------------------------------------



 



          (t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and
correct listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of $2,500,000. The Borrower and
its Subsidiaries have performed and are in compliance in all material respects
with all of the terms of such Debt and Guaranty Obligations and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Borrower or any of its
Subsidiaries exists with respect to any such Debt or Guaranty Obligation.
          (u) Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 7.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Subsidiary thereof or any
of their respective properties in any court or before any arbitrator of any kind
or before or by any Governmental Authority except for any such actions, suits or
proceedings which individually and in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
          (v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefor.
          (w) Senior Debt Status. The Obligations of the Borrower and each of
its Restricted Subsidiaries under this Agreement and each of the other Loan
Documents rank and shall continue to rank senior in priority of payment to all
Subordinated Debt of each such Person and, to the extent applicable, is
designated as “Senior Debt” or the equivalent thereof under all instruments and
documents relating to all Subordinated Debt of such Person.
          (x) OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person or (ii) is in violation of
(A) the Trading with the Enemy Act, as amended or modified from time to time,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended or modified from time to
time) or any enabling legislation or executive order relating thereto or (C) the
Patriot Act. The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
     SECTION 7.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and

58



--------------------------------------------------------------------------------



 



warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
          Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth in the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
     SECTION 8.1 Financial Statements and Projections.
               (a) Quarterly Financial Statements. As soon as practicable and in
any event within forty-five (45) days after the end of each fiscal quarter of
each Fiscal Year (or, if either such date is earlier, on the date of any
required public filing thereof, or five (5) days following any date on which the
Borrower may be required to file such statements), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income and cash flows
for the fiscal quarter then ended and that portion of the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer or treasurer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments. Delivery by the
Borrower to the Administrative Agent and the Lenders of Borrower’s quarterly
report to the SEC on Form 10-Q with respect to any fiscal quarter, or the
availability of such quarterly report on EDGAR Online or any other publicly
available database, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 8.1(a), provided that in the case
of a posting on EDGAR Online or any other applicable database, the Borrower
shall promptly notify the Administrative Agent (by telecopy or electronic mail)
of the availability of such documents and the website of such database.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Compliance Certificates
required by Section 8.2 to the Administrative Agent. Except for such Officer’s
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

59



--------------------------------------------------------------------------------



 



               (b) Annual Financial Statements. As soon as practicable and in
any event within ninety (90) days after the end of each Fiscal Year (or, if
either such date is earlier, on the date of any required public filing thereof,
or five (5) days following any date on which the Borrower may be required to
file such statements), an audited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared by an independent certified public accounting
firm acceptable to the Administrative Agent in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of Borrower’s annual report to the SEC on Form 10-K with respect
to any fiscal year, or the availability of such annual report on EDGAR Online or
any other publicly available database, within the period specified above shall
be deemed to be compliance by the Borrower with this Section 8.1(b), provided
that in the case of a posting on EDGAR Online or any other applicable database,
the Borrower shall promptly notify the Administrative Agent (by telecopy or
electronic mail) of the availability of such documents and the website of such
database. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
               (c) Annual Business Plan and Financial Projections. As soon as
practicable and in any event within thirty (30) days after the beginning of each
Fiscal Year, a business plan of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet and a report containing management’s assumptions with respect to
such projections, accompanied by a certificate from the chief financial officer
or treasurer of the Borrower to the effect that, to the best of such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) fiscal quarter period.
     SECTION 8.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1 (a) or (b) and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
chief financial officer or the treasurer of the Borrower in the form of
Exhibit F attached hereto (an “Officer’s Compliance Certificate”).
     SECTION 8.3 Annual Accountants’ Certificate. At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying

60



--------------------------------------------------------------------------------



 



such financial statements addressed to the Administrative Agent for the benefit
of the Lenders stating that in making the examination necessary for the
certification of such financial statements, they obtained no knowledge of any
Default or Event of Default or, if such is not the case, specifying such Default
or Event of Default and its nature and period of existence.
     SECTION 8.4 Other Reports.
          (a) Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto; and
          (b) Such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
     SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:
          (a) the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses, which in
any such case could reasonably be expected to have a Material Adverse Effect;
          (b) any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
          (c) any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Subsidiary
thereof;
          (d) any attachment, judgment, lien, levy or order exceeding $1,000,000
that may be assessed against or threatened against the Borrower or any
Subsidiary thereof;
          (e) (i) any Default or Event of Default, (ii) the occurrence or
existence of any event or circumstance that foreseeably will become a Default or
Event of Default or (iii) any event which constitutes or which with the passage
of time or giving of notice or both would constitute a default or event of
default by the Borrower or any Subsidiary or, to the knowledge of the Borrower
or any Subsidiary, any third party, under any Material Contract to which the
Borrower or any of its Subsidiaries is a party or by which the Borrower or any
Subsidiary thereof or any of their respective properties may be bound;
          (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any

61



--------------------------------------------------------------------------------



 



ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Borrower obtaining knowledge that the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; and
          (g) any event which makes any of the representations set forth in
Section 7.1 inaccurate in any respect.
     SECTION 8.6 Extension of Time. Notwithstanding anything in this Agreement
to the contrary, the Administrative Agent may, in its sole discretion, extend
the delivery deadline applicable to any notice, certificate or other information
required to be delivered under this Article VIII for a period of time not to
exceed five (5) Business Days.
     SECTION 8.7 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in
Section 7.1(y).
     SECTION 8.8 Public/Private Designation for Borrower Materials. The Borrower
hereby acknowledges that (a) the Administrative Agent and/or either Arranger
will make available to the Lenders and the Issuing Lender written materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” Notwithstanding any other provision of this
Section, to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 14.12.

62



--------------------------------------------------------------------------------



 



ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each of its Restricted
Subsidiaries to:
     SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all material rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
     SECTION 9.2 Maintenance of Property. In addition to the requirements of any
of the Security Documents, protect and preserve all properties useful in and
material to its business in accordance with sound business practices, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition in accordance with sound business practices all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
     SECTION 9.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents, and on the Closing
Date and from time to time thereafter deliver to the Administrative Agent upon
its request a detailed list of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.
     SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
     SECTION 9.5 Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all material Governmental Approvals, in each case
applicable to the conduct of its business.
     SECTION 9.6 Environmental Laws. In addition to and without limiting the
generality of Section 9.5, (a) materially comply with, and ensure such material
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all

63



--------------------------------------------------------------------------------



 



lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Restricted Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor as determined by a
court of competent jurisdiction by final nonappealable judgment.
     SECTION 9.7 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.5, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Pension Plan as may be reasonably requested by the Administrative Agent to
confirm compliance with this Section.
     SECTION 9.8 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
     SECTION 9.9 Additional Subsidiaries.
               (a) Additional Domestic Subsidiary. Notify the Administrative
Agent of (i) the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 9.9(c) below or (ii) the creation or
acquisition of any Domestic Subsidiary, and (unless such Domestic Subsidiary has
been designated as an Unrestricted Subsidiary pursuant to Section 9.9(d))
promptly thereafter (and in any event within thirty (30) days), cause such
Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(B) deliver to the Administrative Agent a duly executed Joinder Agreement and
comply with the terms of each Security Document, (C) deliver to the
Administrative Agent documents of the types referred to in clauses (ii) and
(iii) of Section 6.2(b) and (D) deliver to the Administrative Agent such other
documents and closing certificates (and including, without

64



--------------------------------------------------------------------------------



 



limitation, opinions of counsel to such Person) as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
               (b) Additional Foreign Subsidiaries. Notify the Administrative
Agent at the time that any Person becomes a first tier Foreign Subsidiary of the
Borrower or any Restricted Subsidiary, and at the request of the Administrative
Agent, promptly thereafter (and in any event within forty-five (45) days after
such request), cause (i) the Borrower or applicable Restricted Subsidiary to
deliver to the Administrative Agent a supplement to the Security Documents
pledging sixty-six percent (66%) of the total outstanding voting ownership
interest or Capital Stock (and 100% of the non-voting ownership interest or
Capital Stock) of such new Foreign Subsidiary and a consent thereto executed by
such new Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the ownership interest or Capital Stock of such new Foreign Subsidiary, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent documents of the types referred to in clauses (ii) and
(iii) of Section 6.2(b), and (iii) such Person to deliver to the Administrative
Agent such other documents and closing certificates (and including, without
limitation, opinions of counsel to such Person) as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
               (c) Redesignation of Unrestricted Subsidiaries. At any time, at
the option of the Borrower, upon written notice to the Administrative Agent,
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary. Further,
promptly after the date on which the Borrower or the Administrative Agent
determines that either (i) any Unrestricted Subsidiary and its Subsidiaries
individually represent two and one half percent (2.5%) or more of (A) the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date or
(B) the Consolidated assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date or (ii) all Unrestricted
Subsidiaries and their respective Subsidiaries collectively represent in the
aggregate five percent (5%) or more of (A) the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date or (B) the Consolidated assets of the Borrower
and its Subsidiaries as of the most recently ended fiscal quarter prior to such
date, then the Borrower shall promptly identify in writing to the Administrative
Agent such Unrestricted Subsidiaries to be redesignated as Restricted
Subsidiaries to cause such remaining Unrestricted Subsidiaries and their
Subsidiaries (after giving effect to such redesignation) to individually
represent less than two and one half percent (2.5%) of each of the Consolidated
EBITDA of the Borrower and its Subsidiaries for the four (4) consecutive fiscal
quarters most recently ended prior to such date and the Consolidated assets of
the Borrower and its Subsidiaries as of the most recently ended fiscal quarter
prior to such date and collectively represent in the aggregate less than five
percent (5%) of each of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
prior to such date and the Consolidated assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter prior to such date.

65



--------------------------------------------------------------------------------



 



               (d) Designation of Restricted Subsidiaries. So long as no Default
or Event of Default has occurred and is continuing, at the option of the
Borrower, on prior written notice to the Administrative Agent, redesignate any
Restricted Subsidiary as an Unrestricted Subsidiary (or designate any newly
formed or acquired Subsidiary as an Unrestricted Subsidiary; provided that such
formation or acquisition is otherwise permitted hereunder), so long as the
Administrative Agent reasonably determines that at the time of such proposed
designation (or redesignation, as applicable), and after giving effect thereto,
the Unrestricted Subsidiaries and their respective Subsidiaries (including the
Subsidiary and its respective Subsidiaries to be designated or redesignated, as
applicable, as an Unrestricted Subsidiary) (i) individually represent less than
two and one half percent (2.5%) of each of (A) the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date and (B) the Consolidated assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter prior
to such date and (ii) collectively represent in the aggregate less than five
percent (5%) of each of (A) the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
prior to such date and (B) the Consolidated assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter prior to such date.
Such designation (or redesignation, as applicable) shall have an effective date
mutually acceptable to the Administrative Agent and Borrower, but in no event
earlier than five (5) Business Days following receipt by the Administrative
Agent of such written notice.
               (e) Additional Collateral. Notify the Administrative Agent,
within ten (10) days after the occurrence thereof, of the acquisition of any
property by the Borrower or any Restricted Subsidiary that is of the same type
and character of the Collateral subject to any Security Document, but that is
not subject to the existing Security Documents (taking into account any
after-acquired property provisions thereof), any Person’s becoming a Subsidiary
and any other event or condition that may require additional action of any
nature in order to preserve the effectiveness and perfected status of the Liens
and security interests of the Administrative Agent and the Lenders with respect
to the Collateral pursuant to the Security Documents.
     SECTION 9.10 Use of Proceeds.
          (a) Use the proceeds of the Revolving Credit Loans and any Letters of
Credit (i) to finance permitted share repurchases, permitted dividends,
Permitted Acquisitions, ongoing working capital requirements and other general
corporate purposes of the Borrower and its Restricted Subsidiaries and
(ii) notwithstanding anything to the contrary contained in clause (i) of this
paragraph (a), only to the extent the proceeds of the Initial Term Loan Draw or
the Delayed Term Loan Draw, as applicable, are not sufficient, to (A) repay
existing Debt of the Borrower in connection with the Existing Credit Agreement
or finance the Tender Offer and (B) pay fees and expenses incurred in connection
with (1) this Agreement, (2) the repayment of Debt under the Existing Credit
Agreement or (3) the Tender Offer.
          (b) Use the proceeds of the Initial Term Loan Draw (i) to repay
existing Debt of the Borrower in connection with the Existing Credit Agreement,
(ii) to pay fees and expenses incurred in connection with this Agreement and the
repayment of Debt under the Existing Credit Agreement and (iii) for ongoing
working capital requirements and other general corporate purposes, other than
the items contemplated by Section 9.10(c)(i) and (ii).

66



--------------------------------------------------------------------------------



 



          (c) Use the proceeds of the Delayed Term Loan Draw (i) to finance the
Tender Offer, (ii) to pay fees and expenses incurred in connection with the
Tender Offer and (iii) for ongoing working capital requirements and other
general corporate purposes.
     SECTION 9.11 Retirement of Stock. Retire or cancel, in compliance with all
Applicable Law, all Capital Stock of the Borrower repurchased pursuant to the
Tender Offer.
     SECTION 9.12 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
ARTICLE X
FINANCIAL COVENANTS
          Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.11, the Borrower and its Subsidiaries on a Consolidated
basis will not:
     SECTION 10.1 Maximum Leverage Ratio. As of any fiscal quarter end, permit
the ratio of (a) Funded Debt on such date to (b) EBITDA for the four
(4) consecutive fiscal quarter period ending on or immediately prior to such
date (such ratio, the “Leverage Ratio”) to be greater than the corresponding
ratio set forth below:

      Period   Maximum Ratio
Closing Date to and including
September 28, 2008
  2.75 to 1.00
September 29, 2008 to and including
September 27, 2009
  2.50 to 1.00
Thereafter
  2.25 to 1.00

     SECTION 10.2 Minimum Fixed Charge Coverage Ratio. As of any fiscal quarter
end, permit the ratio of (a) the sum of (i) EBITDAR for the four (4) consecutive
fiscal quarter period ending on or immediately prior to such date less
(ii) maintenance Capital Expenditures for the four (4) consecutive fiscal
quarter period ending on or immediately prior to such date to (b) the sum of
(i) Rental Expense for the four (4) consecutive fiscal quarter period ending on
or immediately prior to such date plus (ii) Interest Expense for the four
(4) consecutive fiscal quarter period ending on or immediately prior to such
date plus (iii) the sum of all scheduled principal payments made in respect of
the Term Loan Facility pursuant to Section 4.3 for the four (4) consecutive
fiscal quarter period ending on or immediately prior to such date to be less
than 1.35 to 1.00.

67



--------------------------------------------------------------------------------



 



     SECTION 10.3 Maximum Capital Expenditures. Permit the aggregate amount of
all Capital Expenditures less Capital Expenditures related to Permitted
Sale-Leaseback Transactions in any Fiscal Year to exceed the corresponding
maximum amount set forth below:

          Fiscal Year   Maximum Amount
2007
  $ 200,000,000  
2008
  $ 225,000,000  
2009
  $ 225,000,000  
2010
  $ 200,000,000  
2011
  $ 175,000,000  
2012
  $ 175,000,000  

          Notwithstanding the foregoing, any unused Capital Expenditure
allowance with respect to any Fiscal Year may be carried over to the immediately
following Fiscal Year, on a non-cumulative basis; provided, that the amount of
any Capital Expenditures in any Fiscal Year shall be deemed made first, in
respect of maximum Capital Expenditures for such Fiscal Year and second, in
respect of amounts carried over from the prior Fiscal Year; and provided
further, the amount carried over from any Fiscal Year shall in no event exceed
ten percent (10%) of the maximum Capital Expenditure allowance for such Fiscal
Year.
ARTICLE XI
NEGATIVE COVENANTS
          Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.11, the Borrower has not and will not and will not permit
any of its Restricted Subsidiaries to:
     SECTION 11.1 Limitations on Debt.
          Create, incur, assume or suffer to exist any Debt except:
          (a) the Obligations (excluding Hedging Obligations permitted pursuant
to Section 11.1(b));
          (b) Debt incurred in connection with a Hedging Agreement (i) with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent or (ii) described on Schedule 11.1(b);
provided, that any counterparty that is a Lender or an Affiliate of a Lender
shall be deemed satisfactory to the Administrative Agent.
          (c) Debt existing on the Closing Date and not otherwise permitted
under this Section 11.1, as set forth on Schedule 11.1(c), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

68



--------------------------------------------------------------------------------



 



          (d) Debt of the Borrower and its Restricted Subsidiaries incurred in
connection with Capital Leases in an aggregate amount not to exceed $25,000,000
outstanding at any time;
          (e) purchase money Debt of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $10,000,000
outstanding at any time;
          (f) Subordinated Debt; provided that in the case of each issuance of
Subordinated Debt, (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Subordinated Debt,
(ii) the Administrative Agent shall have received satisfactory written evidence
that the Borrower would be in compliance with all covenants contained in this
Agreement on a pro forma basis after giving effect to the issuance of any such
Subordinated Debt and (iii) the Borrower shall have complied with the
requirements of Section 4.4(b)(ii);
          (g) unsecured Debt of the Borrower and its Restricted Subsidiaries not
otherwise permitted pursuant to this Section 11.1 in an aggregate principal
amount not to exceed $25,000,000 outstanding at any time;
          (h) Guaranty Obligations with respect to the Obligations;
          (i) Debt owed by any Restricted Subsidiary to the Borrower, by the
Borrower to any Restricted Subsidiary, or by any Restricted Subsidiary to
another Restricted Subsidiary;
          (j) Guaranty Obligations incurred by Borrower with respect to Debt of
any Restricted Subsidiary;
          (k) Debt consisting of Capital Leases entered into pursuant to
Permitted Sale-Leaseback Transactions;
          (l) indorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; surety bonds and appeal
bonds required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in a Default or Event of
Default;
          (m) Debt incurred solely in connection with financing the Innovation
Center Property in an aggregate principal amount not to exceed $25,000,000;
          (n) Debt of the Borrower or any of its Restricted Subsidiaries
consisting of all obligations, contingent or otherwise, of the Borrower or any
of its Restricted Subsidiaries relative to the face amount of the Independent
Letters of Credit, whether drawn or undrawn, including, without limitation, any
reimbursement obligations in connection with the Independent Letters of Credit;
          (o) Debt (i) existing at the time that any Person became a Restricted
Subsidiary or assets were acquired from such Person in connection with a
Permitted

69



--------------------------------------------------------------------------------



 



Acquisition or (ii) payable to the Person, or the beneficial holders of Capital
Stock in the Person, whose assets or Capital Stock are acquired in a Permitted
Acquisition in order to finance all or a portion of the consideration in respect
of such Permitted Acquisition, provided that the aggregate principal amount of
such Debt outstanding at any time which may be recourse to the Borrower or any
of its Restricted Subsidiaries (other than such Person whose assets or Capital
Stock is being acquired or any other Person that such Person merges with or that
acquires the assets of such Person) shall not exceed $50,000,000; and
          (p) any obligations constituting Debt of the Borrower to repurchase or
otherwise make payments in respect of its Capital Stock arising pursuant to or
in connection with the Tender Offer;
     provided, that no agreement or instrument with respect to Debt permitted to
be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations and further provided, that in no event shall the Borrower or
any of its Subsidiaries incur, assume or suffer to exist any Guaranty
Obligations with respect to Debt of any Unrestricted Subsidiary.
     SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
          (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace (not to exceed thirty
(30) days), if any, related thereto has not expired or which are being contested
in good faith and by appropriate proceedings if adequate reserves are maintained
to the extent required by GAAP;
          (b) Liens imposed by law, including Liens arising with respect to the
claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals and other similar Liens
incurred in the ordinary course of business, (i) securing obligations which are
not overdue for a period of more than thirty (30) days or (ii) which are being
contested in good faith and by appropriate proceedings;
          (c) Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation, or
to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
          (d) Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

70



--------------------------------------------------------------------------------



 



          (e) attachment or judgment Liens not giving rise to an Event of
Default;
          (f) to the extent constituting Liens, leases, subleases, licenses and
rights-of-use granted to others not interfering in any material respect with the
ordinary conduct of business of the Borrower or any of its Restricted
Subsidiaries;
          (g) Liens in favor of a trustee in an indenture relating to the
Borrower’s public Debt to the extent such Liens secure only customary
compensation and reimbursement obligations of such trustee under such indenture;
          (h) Liens securing the Obligations;
          (i) Liens not otherwise permitted by this Section 11.2 and in
existence on the Closing Date and described on Schedule 11.2;
          (j) Liens not otherwise permitted by this Section 11.2, for notice
purposes only arising in connection with Permitted Sale-Leaseback Transactions;
provided that, with respect to each Permitted Sale-Leaseback Transaction, such
notice Liens extend only to the property subject to such Permitted
Sale-Leaseback Transaction;
          (k) Liens securing Debt permitted under Sections 11.1(d), (e) and (k);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset or refinance of such Debt, and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Debt;
          (l) a mortgage Lien solely upon the real property and improvements
constructed thereon comprising the Innovation Center Property securing the Debt
permitted under Section 11.1(m);
          (m) (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
and (ii) Liens of any depositary bank in connection with statutory, common law
and contractual rights of set-off and recoupment with respect to any deposit
account of the Borrower or any Restricted Subsidiary thereof;
          (n) Liens of the Independent Issuer in and to the Independent
Collateral Account and the items deposited therein;
          (o) Liens on tangible property (including real property) or tangible
assets of the Borrower or any Restricted Subsidiary thereof acquired pursuant to
a Permitted Acquisition and securing Debt permitted pursuant to Section 11.1(o),
or on tangible property (including real property) or tangible assets of any
Restricted Subsidiary of the Borrower which are in existence at the time that
such Restricted Subsidiary of the Borrower is acquired pursuant to a Permitted
Acquisition (provided that (i) such Liens (A) are applicable only to specific
tangible property (including real property) or tangible assets, (B) are not
“blanket” or all asset Liens; and (C) do not attach to any other property or
assets of the Borrower or any Restricted Subsidiary thereof and (ii) the Debt
secured by such Liens shall not exceed $25,000,000 outstanding at any time); and

71



--------------------------------------------------------------------------------



 



          (p) additional Liens not otherwise permitted by this Section 11.2 in
an aggregate amount not to exceed $3,000,000 at any time;
     provided, however, that nothing in this Section 11.2 shall be deemed to
directly or indirectly limit any Lien that the Borrower or any of its Restricted
Subsidiaries may grant to any other Person on any Margin Stock owned thereby to
the extent such limitation could result in the view that the Obligations
hereunder are directly or indirectly secured by such Margin Stock.
     SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock (including, without limitation, the creation or capitalization of
any Restricted Subsidiary), evidence of Debt (other than Guaranty Obligations
permitted pursuant to Section 11.1) or other obligation or security, in each
case of any other Person; purchase, own, invest in or otherwise acquire,
directly or indirectly, all or substantially all of the business or a line of
business (whether by acquisition of Capital Stock, assets, permitted merger or
any combination thereof) of any other Person, or make or permit to exist,
directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person except:
          (a) investments (i) in Subsidiaries made prior to the Closing Date,
(ii) in Restricted Subsidiaries formed or acquired after the Closing Date so
long as the Borrower and its Subsidiaries comply with the applicable provisions
of Section 9.9 and (iii) the other loans, advances and investments made prior to
the Closing Date described on Schedule 11.3;
          (b) investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within ninety (90) days from the date of acquisition thereof,
(ii) commercial paper (A) maturing no more than ninety (90) days from the date
of creation thereof and currently having a rating of at least A-2 from S&P or
P-2 from Moody’s or (B) maturing no more than one (1) year from the date of
creation thereof and currently having a rating of at least A-1 from S&P or P-1
from Moody’s, (iii) certificates of deposit maturing no more than one hundred
twenty (120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (iv) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (v) investments by the
Borrower in any evidence of debt issued by a state, city, town, county or their
agencies and paying interest which is exempt from federal tax; provided, that
the maturity is ninety (90) days or less and such debt is rated at least A-1,
SP-1 or AAA by S&P or at least P-1, MIG-1 or Aaa by Moody’s and (vi) investments
by the Borrower in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (i) through (v) above;

72



--------------------------------------------------------------------------------



 



          (c) Hedging Agreements permitted pursuant to Section 11.1 and any
commodity swap or other agreement or arrangement related to commodity prices;
          (d) purchases of assets in the ordinary course of business;
          (e) investments in franchisees of the Borrower not to exceed
$50,000,000 in the aggregate at any time outstanding;
          (f) investments in the form of loans and advances to officers and
employees of the Borrower and its Subsidiaries in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding;
          (g) additional non-speculative investments of the Borrower and its
Restricted Subsidiaries not otherwise permitted pursuant to this Section 11.3
not to exceed $25,000,000 in the aggregate at any time outstanding; and
     (h) investments by the Borrower or any of its Restricted Subsidiaries in
the form of acquisitions of all or substantially all of the business or a line
of business (whether by the acquisition of Capital Stock, assets, permitted
merger or any combination thereof) of any other Person if the Borrower and its
Restricted Subsidiaries promptly comply with Section 9.9 hereof (each, a
“Permitted Acquisition”); provided that:
(i) the Person to be acquired shall be a going concern, engaged in a business,
or the assets to be acquired shall be used in a business, similar or
complementary to the line of business of the Borrower and its Subsidiaries, and
such acquisition shall have been approved by the board of directors or
equivalent governing body (or the shareholders) of the seller and/or the Person
to be acquired;
     (ii) the Borrower or its Restricted Subsidiary, as applicable, shall be the
surviving Person and no Change in Control shall have been effected thereby;
     (iii) the Borrower shall demonstrate, to the reasonable satisfaction of the
Administrative Agent, pro forma compliance with the covenants contained in
Article X both before and immediately after giving effect to such acquisition;
     (iv) no Default or Event of Default shall have occurred and be continuing
both before and immediately after giving effect to the acquisition;
     (v) the Borrower shall deliver written notice of such proposed acquisition
to the Administrative Agent, which notice shall include the proposed closing
date of the acquisition, not less than ten (10) Business Days prior to such
proposed closing date;
     (vi) to the extent requested by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent copies of (A) the Permitted
Acquisition

73



--------------------------------------------------------------------------------



 



Documents and (B) the Permitted Acquisition Diligence Information within a
reasonable period of time before or after the proposed closing date of such
acquisition;
     (vii) if the Person to be acquired will be a Domestic Subsidiary of the
Borrower and a Restricted Subsidiary, such Person shall become a Guarantor,
pursuant to Section 9.9(a); and
     (viii) the aggregate total cash consideration paid in connection with all
Permitted Acquisitions during the term of this Agreement shall not exceed
$200,000,000.
          For the purposes of Sections 11.3(e), (f) and (g), the “amount” of any
loan, advance, extension of credit or investment made by the Borrower or any of
its Restricted Subsidiaries (collectively, the “Investors”) in any other Person
or Persons (collectively, the “Recipient”) outstanding at any time shall be:
          (i) with respect to any loans, advances or extensions of credit made
by any Investor to any Recipient, an amount equal to (A) the principal amount of
loans, advances and extensions of credit made to the Recipient, directly or
indirectly, by the Investors less (B) the amount of any repayments of principal
of such loans, advances or extensions of credit made, directly or indirectly, by
the Recipient to the Investors; and
          (ii) with respect to any investment made by any Investor in any
Recipient, (A) the amount of capital contributions made in the Recipient,
directly or indirectly, by the Investors (without any adjustment for any
increase or decrease in value, or any write-up, write-down or write-off with
regard to such investment to the extent that such increase or decrease in value
or write-up, write-down or write-off does not require any additional capital
contribution) less (B) the amount of any dividends and distributions made by
such Recipient (directly or indirectly) to such Investor or Investors.
     SECTION 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
          (a) any Wholly Owned Subsidiary of the Borrower may merge with the
Borrower or any other Wholly Owned Restricted Subsidiary of the Borrower;
provided that (i) in any merger involving the Borrower, the Borrower shall be
the surviving entity and (ii) in any merger involving a Restricted Subsidiary
(that does not also involve the Borrower), the Restricted Subsidiary shall be
the surviving entity;
          (b) any Wholly Owned Subsidiary of the Borrower may merge into the
Person such Wholly Owned Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.3(h) (and, in the case of any merger
involving a Restricted Subsidiary, such Person is or becomes a Restricted
Subsidiary); and
          (c) any Wholly Owned Subsidiary of the Borrower may wind-up into the
Borrower or any other Wholly Owned Restricted Subsidiary of the Borrower.

74



--------------------------------------------------------------------------------



 



     SECTION 11.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
          (a) the sale of (i) inventory and (ii) equipment acquired after the
Closing Date and sold to franchisees, in each of cases (i) and (ii), in the
ordinary course of business;
          (b) the sale of any property or assets (i) pursuant to a Permitted
Sale-Leaseback Transaction or (ii) that are existing restaurant units not owned
by the Borrower or any Restricted Subsidiary on the Closing Date;
          (c) the sale of obsolete assets no longer used or usable in the
business of the Borrower or any of its Subsidiaries;
          (d) the transfer of assets to the Borrower or any Wholly Owned
Subsidiary of the Borrower pursuant to a transaction not otherwise prohibited by
the Loan Documents;
          (e) the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;
          (f) the disposition of any Hedging Agreement or any commodity swap or
other agreement or arrangement related to commodity prices;
          (g) the sale of restaurant units owned by the Borrower or any
Restricted Subsidiary to franchisees; and
          (h) leases, subleases, licenses and rights-of-use granted to others
not interfering in any material respect with the ordinary conduct of business of
the Borrower or any of its Restricted Subsidiaries; and
          (i) the sale or other disposition of assets by the Borrower or any
Restricted Subsidiary not otherwise permitted under this Section 11.5; provided
that (i) as of the time of such sale or other disposition no Default or Event of
Default shall be continuing or would result therefrom, (ii) any such sale shall
be for fair value for cash consideration only, and (iii) the Borrower shall have
complied with the requirements of Section 4.4(b);
          provided, however, that nothing in this Section shall be deemed to
directly or indirectly limit any sale or other disposition of Margin Stock by
the Borrower or any of its Restricted Subsidiaries to any other Person to the
extent such limitation could result in the view that the Obligations hereunder
are directly or indirectly secured by such Margin Stock (any such sale or other
disposition, an “Excluded Asset Sale”).
     SECTION 11.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets

75



--------------------------------------------------------------------------------



 



among the holders of shares of its Capital Stock (all such payments or other
distributions, “Distributions”); provided that:
          (a) the Borrower or any Restricted Subsidiary may pay dividends in
shares of its own Capital Stock;
          (b) the Borrower may pay cash dividends on the Capital Stock of the
Borrower, provided that:
                    (i) no Default or Event of Default shall have occurred and
be continuing both before and immediately after giving effect to such dividend
payment,
                    (ii) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with the covenants contained in Article X both before
and immediately after giving effect to such dividend payment and
                    (iii) the aggregate amount of all such cash dividend
payments during the term of this Agreement shall not exceed $50,000,000;
          (c) the Borrower may acquire Capital Stock of the Borrower, including
in connection with the Tender Offer, provided that:
                    (i) no Default or Event of Default shall have occurred and
be continuing both before and immediately after giving effect to such Capital
Stock acquisition,
                    (ii) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with the covenants contained in Article X both before
and immediately after giving effect to such Capital Stock acquisition and
                    (iii) the aggregate amount of all such Capital Stock
acquisitions (excluding the Tender Offer) during the term of this Agreement
shall not exceed the sum of (x) $300,000,000 plus (y) the difference between (A)
$360,000,000 and (B) the amount actually paid by the Borrower to repurchase its
shares pursuant to the Tender Offer;
               (d) the Borrower or any Restricted Subsidiary may make
Distributions of up to $35,000,000 in aggregate of the Net Cash Proceeds (after
giving effect to any prepayment required by Section 4.4(b)(ii)) of any issuance
of Subordinated Debt by the Borrower or any Restricted Subsidiary; and
               (e) any Restricted Subsidiary may pay cash dividends to the
holders of its Capital Stock; provided that in the case of any cash dividend
paid by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, such
dividend may be paid only if such dividend is paid on a ratable basis to the
holders of such Capital Stock in accordance with their respective ownership
percentages in such Restricted Subsidiary.
     SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock. Issue,
sell or otherwise dispose of any class or series of Capital Stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or

76



--------------------------------------------------------------------------------



 



passage of time would be, (a) convertible or exchangeable into Debt or
(b) required to be redeemed or repurchased, including at the option of the
holder, in whole or in part, or has, or upon the happening of an event or
passage of time would have, a redemption or similar payment due.
     SECTION 11.8 Transactions with Affiliates. Except for transactions
permitted by 11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or other Affiliates, or to or from any
member of the immediate family of any of its officers, directors, shareholders
or other Affiliates, or subcontract any operations to any of its Affiliates or
(b) enter into, or be a party to, any other transaction not described in clause
(a) above with any of its Affiliates, except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are no less
favorable to it than it would obtain in a comparable arm’s- length transaction
with a Person not its Affiliate.
     SECTION 11.9 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) in any manner adverse in any respect to the rights or
interests of the Lenders or amend, modify or change its bylaws (or other similar
documents) in any manner adverse in any respect to the rights or interests of
the Lenders.
     SECTION 11.10 Amendments; Payments and Prepayments of Subordinated Debt.
Amend or modify (or permit the modification or amendment of) any of the terms or
provisions of any Subordinated Debt in any manner materially adverse to the
rights and interests of the Lenders, or cancel or forgive, make any voluntary or
optional payment or prepayment on, or redeem or acquire for value (including,
without limitation, by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due) any
Subordinated Debt.
     SECTION 11.11 Restrictive Agreements.
          (a) Enter into any Debt (other than the Obligations) (i) which
contains (A) any negative pledge on assets prohibiting the Liens granted under
the Security Documents or, (B) with respect to each item of Debt in excess of
$15,000,000, covenants, which such covenants when taken as a whole, are
materially more restrictive than the provisions of Articles IX, X and XI hereof,
or (ii) which restricts, limits or otherwise encumbers its ability to incur the
Liens granted under the Security Documents.
          (b) Enter into or permit to exist any agreement which impairs or
limits the ability of any Restricted Subsidiary of the Borrower to pay dividends
to the Borrower.
     SECTION 11.12 Nature of Business. Substantively alter in any material
respect the character or conduct of the business conducted by the Borrower and
its Restricted Subsidiaries as of the Closing Date.
     SECTION 11.13 Impairment of Security Interests. Take or omit to take any
action, which could have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the Collateral or
grant to any Person (other than the

77



--------------------------------------------------------------------------------



 



Administrative Agent for the benefit of itself and the Secured Parties pursuant
to the Security Documents) any ownership or security interest whatsoever in the
Collateral, except for Liens permitted under Section 11.2 and asset sales
permitted under Section 11.5.
ARTICLE XII
DEFAULT AND REMEDIES
     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
               (a) Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
               (b) Other Payment Default. The Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan or Reimbursement Obligation or the payment of
any other Obligation, and such default shall continue for a period of three
(3) Business Days.
               (c) Misrepresentation. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Subsidiary under this Agreement, any other Loan Document or in
any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made, or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any Subsidiary under this Agreement, any other Loan Document,
or in any document delivered in connection herewith or therewith that is not
subject to materiality or Material Adverse Effect qualifications, shall be
incorrect or misleading in any material respect when made or deemed made.
               (d) Default in Performance of Certain Covenants. The Borrower or
any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.5(e)(i), 9.9, 9.10 or
9.11 or Articles X or XI of this Agreement (subject in the case of Sections 8.1,
8.2 and 8.5(e)(i) to the provisions of Section 8.6).
               (e) Default in Performance of Other Covenants and Conditions. The
Borrower or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this
Section 12.1) or any other Loan Document and such default shall continue for a
period of thirty (30) days after written notice thereof has been given to the
Borrower by the Administrative Agent.
               (f) Debt Cross-Default. The Borrower or any of its Subsidiaries
shall (i) default in the payment of any Debt (other than the Obligations) the
aggregate outstanding

78



--------------------------------------------------------------------------------



 



amount of which Debt is in excess of $10,000,000 beyond the period of grace if
any, provided in the instrument or agreement under which such Debt was created,
or (ii) default in the observance or performance of any other agreement or
condition relating to any Debt (other than the Obligations) the aggregate
outstanding amount of which Debt is in excess of $10,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).
               (g) Change in Control. Any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
shall obtain ownership or control in one or more series of transactions of more
than thirty percent (30%) of the common stock or thirty percent (30%) of the
voting power of the Borrower entitled to vote in the election of members of the
board of directors of the Borrower or there shall have occurred under any
indenture or other instrument evidencing any Debt in excess of $10,000,000 any
“change in control” or equivalent term (as defined in such indenture or other
evidence of Debt) obligating the Borrower to repurchase, redeem or repay all or
any part of the Debt or Capital Stock provided for therein (any such event, a
“Change in Control”).
               (h) Voluntary Bankruptcy Proceeding. The Borrower or any
Restricted Subsidiary thereof shall (i) commence a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (ii) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts, (iii) consent to or fail to contest in a timely and appropriate manner
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
               (i) Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower or any Restricted Subsidiary thereof in
any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Subsidiary thereof or
for all or any substantial part of their respective assets, domestic or foreign,
and such case or proceeding shall continue without dismissal or stay for a
period of sixty (60) consecutive days, or an order granting the relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such federal bankruptcy laws) shall be entered.
               (j) Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or Subsidiary party thereto or any such Person or their
representative shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first

79



--------------------------------------------------------------------------------



 



priority Lien on, or security interest in, any of the collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
               (k) ERISA Events. The occurrence of any of the following events:
(i) except where such failure could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower or any
ERISA Affiliate fails to make full payment when due of all amounts which, under
the provisions of any Pension Plan or Section 412 of the Code, the Borrower or
any ERISA Affiliate is required to pay as contributions thereto, (ii) an
accumulated funding deficiency (as defined in Section 412 of the Code or
Section 302 of ERISA) in excess of $2,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan, (iii) a Termination Event or (iv) the
Borrower or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $2,000,000.
               (l) Judgment. A judgment or order for the payment of money which
causes the aggregate amount of all such judgments or orders (net of any amounts
covered by independent third party insurance as to which the relevant insurance
company does not dispute coverage) to exceed $10,000,000 in any Fiscal Year
shall be entered against the Borrower or any of its Restricted Subsidiaries by
any court and such judgment or order shall continue without discharge or stay
for a period of thirty (30) days.
               (m) Environmental. Any one or more Environmental Claims shall
have been asserted against the Borrower or any of its Subsidiaries; the Borrower
and its Subsidiaries would be reasonably likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.
     SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
               (a) Acceleration; Termination of Facilities. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations (other than Hedging Obligations),
to be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived, anything in this Agreement or the other Loan
Documents to the contrary notwithstanding, and terminate the Credit Facility and
any right of the Borrower to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in
Section 12.1(h) or (i), the Credit Facility shall be automatically terminated
and all Obligations (other than Hedging Obligations) shall automatically become
due and payable without presentment, demand,

80



--------------------------------------------------------------------------------



 



protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement or in any other Loan Document to the contrary notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which any amount shall remain undrawn and unexpired at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
               (c) Rights of Collection. Exercise on behalf of the Lenders all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Borrower’s Obligations.
     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
     SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and the Issuing Lender in
its capacity as such (ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them);
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders, including attorney fees

81



--------------------------------------------------------------------------------



 



(ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them);
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations and any
Hedging Obligations (including any termination payments and any accrued and
unpaid interest thereon) (ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them);
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them);
          Fifth, to the Administrative Agent for the account of the Issuing
Lender, to cash collateralize any L/C Obligations then outstanding; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 14.2) allowed in such
judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
          and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.2.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization,

82



--------------------------------------------------------------------------------



 



arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
     SECTION 13.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

83



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 14.11 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

84



--------------------------------------------------------------------------------



 



     SECTION 13.6 Resignation of Administrative Agent.
          (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
          (b) Any resignation by Wachovia as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

85



--------------------------------------------------------------------------------



 



     SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the documentation agents, syndication agents, book
manager or arrangers listed on the cover page or signature pages hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
     SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
          (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
under any Loan Document (i) upon repayment of the outstanding principal of and
all accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding indemnities, fees and expenses hereunder (other than those
Obligations which survive pursuant to Section 14.15), the termination of the
Revolving Credit Commitment and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 14.11, if approved, authorized or ratified in writing by the Required
Lenders;
          (b) to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and
          (c) to release any Guarantor from its obligations under the Guaranty
Agreement, the Collateral Agreement and any other Loan Documents if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
hereunder.
          Without limiting the authority of the Administrative Agent under the
Loan Documents, upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section.

86



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
          (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery, telecopy, recognized overnight courier service or certified mail,
return receipt requested. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice. Notices delivered through electronic communications
to the extent provided in paragraph (c) below, shall be effective as provided in
said paragraph (c).
          (b) Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.

         
 
  If to the Borrower:   Jack in the Box Inc.
 
      9330 Balboa Avenue
 
      San Diego, California 92123-1516
 
      Attention: Harold L. Sachs
 
      Telephone No.: (858) 571-2215
 
      Telecopy No.: (858) 694-1533
 
       
 
  With copies to:   Gibson, Dunn & Crutcher LLP
 
      333 South Grand Avenue
 
      Los Angeles, California 90071-3197
 
      Attention: Linda L. Curtis
 
      Telephone No.:(213) 229-7582
 
      Telecopy No.: (213) 229-7520
 
       
 
  If to Wachovia as   Wachovia Bank, National Association
 
  Administrative Agent:   Charlotte Plaza, NC0680
 
      201 South College Street
 
      Charlotte, North Carolina 28288-0680
 
      Attention: Syndication Agency Services
 
      Telephone No.: (704) 374-2698
 
      Telecopy No.: (704) 383-0288

87



--------------------------------------------------------------------------------



 



         
 
  With copies to:   Wachovia Bank, National Association
 
      301 South College Street
 
      Charlotte, North Carolina 28288-5562
 
      Attention: Richard E. Anglin, III
 
      Telephone No.: 704-383-3776
 
      Telecopy No.: 704-383-6647
 
       
 
  If to any Lender:   To the address set forth in the Register

          (c) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (d) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
          (e) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     SECTION 14.2 Expenses; Indemnity.
          (a) Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable out-of-pocket expenses
incurred by each

88



--------------------------------------------------------------------------------



 



Arranger, the Administrative Agent and their respective Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including in respect of the Tender Offer), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any

89



--------------------------------------------------------------------------------



 



Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided further that such
indemnity shall not require the Borrower or any Credit Party to reimburse any
Indemnitee (other than the Arrangers, the Administrative Agent and their
respective Affiliates as provided for in subsection (a) of this Section) for
costs and expenses in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s applicable percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.7.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (e) Payments. All amounts due under this Section shall be payable
promptly after demand therefor.
     SECTION 14.3 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against

90



--------------------------------------------------------------------------------



 



any and all of the obligations of the Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender or the Swingline Lender, irrespective of whether or
not such Lender, the Issuing Lender or the Swingline Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender or the
Swingline Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, the Issuing Lender and the Swingline Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
     SECTION 14.4 Governing Law. This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts of law principles thereof.
     SECTION 14.5 Jurisdiction and Venue.
          (a) Submission to Jurisdiction. The Borrower and each other Credit
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the state and federal courts located in
Mecklenburg County, North Carolina and New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such North Carolina or New York state court or, to the fullest
extent permitted by Applicable Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or the Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.
          (b) Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waive, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

91



--------------------------------------------------------------------------------



 



          (c) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 14.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
     SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 14.8 Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
     SECTION 14.9 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

92



--------------------------------------------------------------------------------



 



     SECTION 14.10 Successors and Assigns; Participations.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

93



--------------------------------------------------------------------------------



 



               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loan Facility to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
               (iv) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such

94



--------------------------------------------------------------------------------



 



Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, Issuing Lender, Swingline Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.11 that directly affects such Participant and could not be affected
by a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.3 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower is

95



--------------------------------------------------------------------------------



 



notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.11(e) as
though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     SECTION 14.11 Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
          (a) waive any condition set forth in Section 6.2 without the written
consent of each Lender directly affected thereby;
          (b) amend Section 12.1 or waive any of the conditions, or waive any
Default or Event of Default, for purposes of waiving any of the conditions set
forth in Section 6.3 without the prior written consent of any combination of
Revolving Credit Lenders whose Revolving Credit Commitment aggregate more than
fifty percent (50%) of the Revolving Credit Commitment;
          (c) extend or increase the Revolving Credit Commitment of any Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to
Section 12.2) or the amount of Loans of any Lender without the written consent
of such Lender;
          (d) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
          (e) reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or Letter of Credit or to reduce any fee
payable hereunder;
          (f) change Section 5.4 or Section 12.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

96



--------------------------------------------------------------------------------



 



          (g) change Section 4.4(b)(vii) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly affected thereby;
          (h) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or
          (i) release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
          provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Lender in addition to the Lenders
required above, affect the rights or duties of the Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.
     SECTION 14.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Affiliates’ respective partners, directors, officers, employees, advisors,
agents and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Hedging Agreement with a Lender or the Administrative Agent) or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant or (ii) any actual or prospective
counterparty (or its advisors)

97



--------------------------------------------------------------------------------



 



to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent or
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower or (j) to governmental regulatory authorities
in connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of written
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 14.13 Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
     SECTION 14.14 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
     SECTION 14.15 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
     SECTION 14.16 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 14.17 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

98



--------------------------------------------------------------------------------



 



     SECTION 14.18 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.2, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     SECTION 14.19 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     SECTION 14.20 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. The Administrative Agent is hereby permitted to release all Liens on
the Collateral in favor of the Administrative Agent, for the ratable benefit of
itself and the Lenders, upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees and expenses
hereunder and the termination of the Lender’s Commitments. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
     SECTION 14.21 Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement with its counsel.
     SECTION 14.22 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of each
Borrower and Guarantor and other information that will allow such Lender to
identify such Borrower or Guarantor in accordance with the Act.

99



--------------------------------------------------------------------------------



 



     SECTION 14.23 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX, X, or XI
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X, or XI if, before or after giving effect to such
transaction or act, if as a result of such transaction or act, the Borrower
shall or would be in breach of any other covenant contained in Articles IX, X,
or XI.
     SECTION 14.24 Collateral. Each of the parties hereto represents to each of
the other parties hereto that it in good faith is not relying upon any Margin
Stock as collateral in the extension or maintenance of the credit provided for
in this Agreement.
[Signature pages to follow]

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

                  JACK IN THE BOX INC., as Borrower    
 
           
 
  By:   /s/ Harold L. Sachs
 
   
 
  Name:   Harold L. Sachs    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as Administrative
Agent and         Lender    
 
           
 
  By:   /s/ Kira L. Deter
 
   
 
  Name:   Kira L. Deter    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  CITY NATIONAL BANK, as Lender    
 
           
 
  By:   /s/ Michael V. Tyminski
 
   
 
  Name:   Michael V. Tyminski    
`
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., as Lender    
 
           
 
  By:   /s/ Clay Jackson
 
   
 
  Name:   Clay Jackson    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Timothy Streb
 
   
 
  Name:   Timothy Streb    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as Lender    
 
           
 
  By:   /s/ Gordon MacArthur
 
   
 
  Name:   Gordon MacArthur    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  AGSTAR FINANCIAL SERVICES, PCA/FLCA,         as Lender    
 
           
 
  By:   /s/ Troy Mostaert
 
   
 
  Name:   Troy Mostaert    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  Badgerland Farm Credit Services, FLCA    
 
           
 
  By:
Name:   /s/ Kenneth H. Rue
 
Kenneth H. Rue    
 
  Title:   Agribusiness Finance Officer    

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A., as Lender    
 
           
 
  By:   /s/ Douglas S. Lambell
 
   
 
  Name:   Douglas S. Lambell    
 
  Title:   Vice President / SCM    

 



--------------------------------------------------------------------------------



 



                  State Bank of India, as Lender    
 
           
 
  By:   /s/ Rakesh Chandra
 
   
 
  Name:   Rakesh Chandra    
 
  Title:   Vice President & Head (Credit)    

 



--------------------------------------------------------------------------------



 



                First Tennessee Bank National Association, as Lender    
 
           
 
  By:   /s/ James H. Moore, Jr.
 
   
 
  Name:   James H. Moore, Jr.    
 
  Title:   SVP    

 



--------------------------------------------------------------------------------



 



                  RAYMOND JAMES BANK, FSB, as Lender    
 
           
 
  By:   /s/ Joseph A. Ciccolini
 
   
 
  Name:   Joseph A. Ciccolini    
 
  Title:   Vice President — Senior Corporate Banker    

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as Lender    
 
           
 
  By:   Todd Vannucci
 
   
 
  Name:   Todd Vannucci    
 
  Title:   VICE PRESIDENT    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL    
 
  ASSOCIATION, as Lender    
 
           
 
  By:   /s/ J. Nicholas Cole
 
   
 
  Name:   J. Nicholas Cole    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Stephen A. Leon
 
   
 
  Name:   Stephen A. Leon    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  U.S. Bank National Association, as Lender    
 
           
 
  By:   /s/ Janet Jordan
 
   
 
  Name:   Janet Jordan    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  United Overseas Bank Limited, Los Angeles         Agency, as
Lender    
 
           
 
  By:   /s/ Hoong Chen
 
   
 
  Name:   Hoong Chen    
 
  Title:   FVP & GM    

 



--------------------------------------------------------------------------------



 



                  PNC Bank, National Association, as Lender    
 
           
 
  By:   /s/ Philip K. Liebscher
 
   
 
  Name:   Philip K. Liebscher    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  Bank of the West, as Lender    
 
           
 
  By:   /s/ Terry A. Switz, Jr.
 
   
 
  Name:   Terry A. Switz, Jr.    
 
  Title:   AVP/Relationship Manager    

 



--------------------------------------------------------------------------------



 



                  HSBC Bank USA, National Association, as         Lender    
 
           
 
  By:   /s/ Jean M. Frammolino
 
   
 
  Name:   Jean M. Frammolino    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  MANUFACTURERS BANK, as Lender    
 
           
 
  By:   /s/ Sandy Lee
 
   
 
  Name:   Sandy Lee    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  Comerica West Incorporated, as Lender    
 
           
 
  By:   /s/ Don R. Carruth
 
   
 
  Name:   Don R. Carruth    
 
  Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                  LaSalle Bank National Association, as Lender    
 
           
 
  By:   /s/ Sarabelle Hitchner
 
   
 
  Name:   Sarabelle Hitchner    
 
  Title:   First Vice President    

 



--------------------------------------------------------------------------------



 



                  GreenStone Farm Credit Services, ACA/FLCA,         as Lender  
 
 
           
 
  By:   /s/ Alfred S. Compton, Jr.
 
   
 
  Name:   Alfred S. Compton, Jr.    
 
  Title:   VP/Sr. Lending Officer    

 



--------------------------------------------------------------------------------



 



                      Crédit Industriel et Commercial, as Lender
 
               
 
  By:   /s/ Brian O’Leary   /s/ Anthony Rock    
 
     
 
 
 
   
 
  Name:   Brian O’Leary   Anthony Rock    
 
  Title:   Vice President   Vice President    

 



--------------------------------------------------------------------------------



 



                COÖPERATIEVE CENTRALE RAIFFEISEN-       BOERENLEENBANK B.A.
“RABOBANK       INTERNATIONAL” NEW YORK BRANCH, as Lender    
 
           
 
  By:   /s/ Eric Baymiller
 
   
 
  Name:   Eric Baymiller    
 
  Title:   Executive Director    
 
           
 
  By:   /s/ Rebecca O. Morrow
 
   
 
  Name:   Rebecca O. Morrow    
 
  Title:   Executive Director    

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A., as Lender
      By:   /s/ Angelo Maragos         Name:   Angelo Maragos        Title:  
Vice President     

